Exhibit 10.1



 
CREDIT AGREEMENT
among
SELECTIVE INSURANCE GROUP, INC.,
as Borrower,
THE LENDERS NAMED HEREIN
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
$30,000,000 Revolving Credit Facility
WELLS FARGO SECURITIES, LLC
Sole Lead Arranger and Sole Lead Bookrunner




Dated as of September 26, 2013









--------------------------------------------------------------------------------

TABLE OF CONTENTS
    

ARTICLE I
 
DEFINITIONS
 
 
 
Section 1.1
Defined Terms
1
Section 1.2
Accounting Terms
20
Section 1.3
Other Terms; Construction
20
Section 1.4
Times of Day
20
 
 
 
ARTICLE II


 
 
 
AMOUNT AND TERMS OF THE LOANS

 
 
 
Section 2.1
Commitment
21
Section 2.2
Borrowings
21
Section 2.3
Disbursements; Funding Reliance; Domicile of Loans
22
Section 2.4
Evidence of Debt; Notes
23
Section 2.5
Termination of Commitment
23
Section 2.6
Mandatory Payments and Prepayments
24
Section 2.7
Voluntary Prepayments
24
Section 2.8
Interest
25
Section 2.9
Fees
26
Section 2.10
Interest Periods
27
Section 2.11
Conversions and Continuations
28
Section 2.12
Method of Payments; Computations
29
Section 2.13
Recovery of Payments
31
Section 2.14
Use of Proceeds
31
Section 2.15
Pro Rata Treatment
31
Section 2.16
Increased Costs; Change in Circumstances; Illegality; etc
32
Section 2.17
Taxes
34
Section 2.18
Compensation
38
Section 2.19
Replacement of Lenders; Mitigation of Costs
39
Section 2.20
Increase in Commitments
40
Section 2.21
Defaulting Lenders
42
 
 
 
ARTICLE III


 
 
 
CONDITIONS TO EFFECTIVENESS; CONDITIONS OF BORROWING


 
 
 
Section 3.1
Conditions to Effectiveness
43
Section 3.2
Conditions of All Borrowings
46









--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
Section 4.1
Corporate Organization and Power
47
Section 4.2
Authorization; Enforceability
47
Section 4.3
No Violation
47
Section 4.4
Governmental and Third-Party Authorization; Permits
48
Section 4.5
Litigation
48
Section 4.6
Taxes
48
Section 4.7
Subsidiaries
48
Section 4.8
Full Disclosure
48
Section 4.9
Margin Regulations
49
Section 4.10
No Material Adverse Change
49
Section 4.11
Financial Matters
49
Section 4.12
Ownership of Properties
50
Section 4.13
ERISA
50
Section 4.14
Environmental Matters
51
Section 4.15
Compliance With Laws
52
Section 4.16
Investment Company Act
52
Section 4.17
Insurance
52
Section 4.18
Material Contracts
52
Section 4.19
Reinsurance Agreements
53
Section 4.20
OFAC; Anti-Terrorism Laws
53
 
 
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
Section 5.1
Financial Statements
53
Section 5.2
Statutory Financial Statements
54
Section 5.3
Other Business and Financial Information


55
Section 5.4
Existence; Franchises; Maintenance of Properties
57
Section 5.5
Compliance with Laws
57
Section 5.6
Payment of Obligations
58
Section 5.7
Insurance
58
Section 5.8
Maintenance of Books and Records; Inspection
58
Section 5.9
Permitted Acquisitions
58
Section 5.10
Internal Control Event
59
Section 5.11
Further Assurances
59
Section 5.12
OFAC, PATRIOT Act Compliance


59








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



ARTICLE VI


 
 
 
FINANCIAL COVENANTS


Section 6.1
Minimum Consolidated Net Worth


59
Section 6.2
Maximum Consolidated Debt to Total Capitalization


59
Section 6.3
Minimum Combined Statutory Surplus


60
 
 
 
ARTICLE VII


 
 
 
NEGATIVE COVENANTS


Section 7.1
Merger; Consolidation; Dissolution    
60
Section 7.2
Indebtedness

60
Section 7.3
Liens


61
Section 7.4
Disposition of Assets


63
Section 7.5
Investments and Acquisitions


64
Section 7.6
Restricted Payments


64
Section 7.7
Transactions with Affiliates


65
Section 7.8
Lines of Business


65
Section 7.9
Certain Amendments


65
Section 7.10
Limitation on Certain Restrictions


65
Section 7.11
Fiscal Year


65
Section 7.12
Accounting Changes
65
Section 7.13
Ratings


66
 
 
 
ARTICLE VIII


 
 
 
EVENTS OF DEFAULT


Section 8.1
Events of Default


66
Section 8.2
Remedies: Termination of Commitment, Acceleration, etc


68
Section 8.3
Remedies: Set-Off


68
 
 
 
ARTICLE IX


 
 
 
THE ADMINISTRATIVE AGENT


Section 9.1
Appointment and Authority


69
Section 9.2
Rights as a Lender


69
Section 9.3
Exculpatory Provisions


70
Section 9.4
Reliance by Administrative Agent
71
Section 9.5
Delegation of Duties
71
Section 9.6
Resignation of Administrative Agent
71
Section 9.7
Non-Reliance on Administrative Agent and Other Lenders
72
Section 9.8
No Other Duties, etc
73






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 9.9
Administrative Agent May File Proofs of Claim
73
 
 
 
ARTICLE X


 
MISCELLANEOUS

Section 10.1
Expenses; Indemnity; Damage Waiver
73
Section 10.2
Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process
75
Section 10.3
Waiver of Jury Trial
76
Section 10.4
Notices; Effectiveness; Electronic Communication
76
Section 10.5
Amendments, Waivers, etc
77
Section 10.6
Successors and Assigns
78
Section 10.7
No Waiver
82
Section 10.8
Survival
82
Section 10.9
Severability


83
Section 10.10
Construction
83
Section 10.11
Confidentiality
83
Section 10.12
Counterparts; Integration; Effectiveness
84
Section 10.13
No Fiduciary Relationship Established By Credit Documents
84
Section 10.14
Disclosure of Information


84
Section 10.15
USA Patriot Act Notice
85
Section 10.16
Termination of Existing Senior Credit Facility
85
 
 
 
 
EXHIBITS

 
Exhibit A
Form of Note

 
Exhibit B-1
Form of Notice of Borrowing
 
Exhibit B-2
Form of Notice of Conversion/Continuation
 
Exhibit C
Form of Compliance Certificate

 
Exhibit D
Form of Assignment and Assumption

 
Exhibit E
Form of Lender Joinder Agreement

 
Exhibit F-1
Form of U.S. Tax Certificate (For Foreign Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

 
Exhibit F-2
Form of U.S. Tax Certificate (For Foreign Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)

 
Exhibit F-3
Form of U.S. Tax Certificate (For Non−U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

 
Exhibit F-4
Form of U.S. Tax Certificate (For Non−U.S. Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

 






--------------------------------------------------------------------------------



CREDIT AGREEMENT
THIS CREDIT AGREEMENT, dated as of the 26th day of September, 2013 (this
“Agreement”), is made between SELECTIVE INSURANCE GROUP, INC., a New Jersey
corporation with its principal offices in Branchville, New Jersey (the
“Borrower”), the Lenders (as hereinafter defined), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent for the Lenders.
RECITALS
A.    The Borrower has requested that the Lenders make available to the Borrower
a revolving credit facility in the aggregate principal amount of $30,000,000.
The Borrower will use the proceeds of this facility as provided in Section 2.14.
B.    The Lenders are willing to make available to the Borrower the credit
facility described herein subject to and on the terms and conditions set forth
in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS


Section 1.1    Defined Terms. For purposes of this Agreement, in addition to the
terms defined elsewhere herein, the following terms have the meanings set forth
below (such meanings to be equally applicable to the singular and plural forms
thereof):
“Account Designation Letter” means a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer and in
form and substance reasonably satisfactory to the Administrative Agent, listing
any one or more accounts to which the Borrower may from time to time request the
Administrative Agent to forward the proceeds of any Loans made hereunder.
“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrower directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business, or
all or substantially all of the assets, of any Person (other than a Subsidiary),
whether through purchase of assets, merger or otherwise, or (ii) acquires
Capital Stock of any Person (other than a Subsidiary) having at least a majority
of combined voting power of the then outstanding Capital Stock of such Person.
“Additional Lender” has the meaning given to such term in Section 2.20(a).
“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Percentage for Base Rate Loans as in effect at such time.

1

--------------------------------------------------------------------------------



“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate as in effect at such time plus the Applicable
Percentage for LIBOR Loans as in effect at such time.
“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent appointed under Section 9.1.
“Administrative Questionnaire” means an Administrative Questionnaire in the form
provided by the Administrative Agent.
“Affiliate” means, as to any Person, each other Person that directly, or
indirectly through one or more intermediaries, owns or controls, is controlled
by or under common control with, such Person or is a director or officer of such
Person. For purposes of this definition, with respect to any Person “control”
means (i) the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, or (ii) the beneficial
ownership of Capital Stock of such Person having 10% or more of the combined
voting power of the then outstanding Capital Stock of such Person ordinarily
(and apart from rights accruing under special circumstances) having the right to
vote in the election of directors or other governing body of such Person.
“Agreement” has the meaning given to such term in the introductory paragraph
hereof.
“Annual Statement” means, with respect to any Insurance Subsidiary for any
fiscal year, the annual financial statements of such Insurance Subsidiary as
required to be filed with the Insurance Regulatory Authority of its jurisdiction
of domicile and in accordance with the laws of such jurisdiction, together with
all exhibits, schedules, certificates and actuarial opinions required to be
filed or delivered therewith.
“Applicable Percentage” means, for any day, with respect to (i) the Commitment
Fee, (ii) the applicable margin to be added to the LIBOR Rate for purposes of
determining the Adjusted LIBOR Rate, and (iii) the applicable margin to be added
to the Base Rate for purposes of determining the Adjusted Base Rate, the
applicable rate per annum set forth in the Pricing Grid below under the caption
“Commitment Fee,” “Applicable LIBOR Margin” and “Applicable Base Rate Margin,”
respectively, in each case as determined based on the actual rating of the
Borrower’s senior unsecured, non-credit enhanced long-term debt by Standard &
Poor’s and Fitch in effect on the date of determination (the “Debt Rating”):

2

--------------------------------------------------------------------------------



Level
Debt Rating
(the lower of S&P/Fitch)
Commitment Fee
Applicable LIBOR Margin
Applicable Base Rate Margin
I
≥ A-
15.0 bps
137.5 bps
37.5 bps
II
≥ BBB+
20.0 bps
150.0 bps
50.0 bps
III
≥ BBB
25.0 bps
162.5 bps
62.5 bps
IV
≥ BBB-
30.0 bps
175.0 bps
75.0 bps
V
≤ BB+
35.0 bps
200.0 bps
100.0 bps



a.
If the Debt Ratings established by Standard & Poor’s and Fitch shall fall within
different Levels, the Applicable Percentage shall be based on the Debt Rating
listed on the lower of the two Levels (Level V being the lowest Level), provided
the Debt Ratings are not two or more Levels apart. If the Debt Ratings are two
or more Levels apart, the Applicable Percentage shall be based on the Debt
Rating that is one Level above the lowest of the Levels.

b.
If neither Standard & Poor’s or Fitch publishes a Debt Rating, or during the
existence of an Event of Default, the Applicable Percentage shall be Level V.

c.
Any change in the applicable Level shall become effective on and as of the date
of any public announcement of any Debt Rating that indicates a different Level.

d.
If only one of Standard & Poor’s or Fitch shall have a Debt Rating in effect,
the Applicable Percentage shall be determined by reference to the available Debt
Rating.



“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.
“Arranger” means Wells Fargo Securities, LLC.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
“Authorized Officer” means, with respect to any action specified herein, any
officer of the Borrower, as the case may be, duly authorized by resolution of
the board of directors of the Borrower to take such action on its behalf, and
whose signature and incumbency shall have been certified to the Administrative
Agent by the corporate secretary or assistant corporate secretary of the
Borrower.
“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.
“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by the Administrative Agent at its headquarters, to
be its prime commercial lending rate (which may not necessarily be its best
lending rate), as adjusted to conform to changes as of the opening of business
on the date of any such change in such prime rate, (ii) the Federal Funds Rate
plus 0.50% per annum, as adjusted to conform to changes as of the opening of
business on the

3

--------------------------------------------------------------------------------



date of any such change in the Federal Funds Rate, and (iii) the LIBOR Rate with
an Interest Period duration of one (1) month plus 1.00%, as adjusted to conform
to changes as of the opening of business on the date of any such change in such
LIBOR Rate.
“Base Rate Loan” means, at any time, any Loan that bears interest at such time
at the Adjusted Base Rate.
“Borrower” has the meaning given to such term in the introductory paragraph
hereof.
“Borrower Margin Stock” means shares of capital stock of the Borrower that are
held by the Borrower or any of its Subsidiaries and that constitute Margin
Stock.
“Borrowing” means the incurrence by the Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11) on
a single date of a Loan of a single Type and, in the case of LIBOR Loans, as to
which a single Interest Period is in effect.
“Borrowing Date” has the meaning given to such term in Section 2.2(b).
“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina are
required by law to be closed and (ii) in respect of any determination relevant
to a LIBOR Loan, any such day that is also a day on which tradings are conducted
in the London interbank Eurodollar market.
“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.
“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Lease, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.
“Cash Equivalents” means (i) securities issued or unconditionally guaranteed by
the United States of America or any agency or instrumentality thereof, backed by
the full faith and credit of the United States of America and maturing within
360 days from the date of acquisition, (ii) commercial paper issued by any
Person organized under the laws of the United States of America, maturing within
180 days from the date of acquisition and having a rating of at least A-1 or the
equivalent thereof by Standard & Poor’s or at least P-1 or the equivalent
thereof by Moody’s, (iii) time deposits and certificates of deposit maturing
within 180 days from the date of issuance and issued by a bank or trust company
organized under the laws of the United States of America or any state thereof
that has combined capital and surplus of at least $500,000,000 and that has (or
is a

4

--------------------------------------------------------------------------------



subsidiary of a bank holding company that has) a long-term unsecured debt rating
of at least A or the equivalent thereof by Standard & Poor’s or at least A2 or
the equivalent thereof by Moody’s, (iv) repurchase obligations with a term not
exceeding seven (7) days with respect to underlying securities of the types
described in clause (i) above entered into with any bank or trust company
meeting the qualifications specified in clause (iii) above, and (v) money market
funds at least 95% of the assets of which are continuously invested in
securities of the type described in clause (i) above.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Closing Date” means the date upon which each of the conditions set forth in
Sections 3.1 and 3.2 shall have been satisfied or waived in accordance with the
terms of this Agreement.
“Combined Statutory Surplus” means, as of any date of determination, the
aggregate (without duplication) of all Statutory Surplus of the Insurance
Subsidiaries as of such date.
“Commitment” means, with respect to any Lender at any time, the commitment of
such Lender to make Loans in an aggregate principal amount at any time
outstanding up to the amount set forth opposite such Lender’s name on Schedule
1.1 under the caption “Commitment” or, if such Lender has entered into one or
more Assignment and Assumptions, the amount set forth for such Lender at such
time in the Register maintained by the Administrative Agent pursuant to Section
10.6(c) as such Lender’s “Commitment,” in either case, as such amount may be
reduced at or prior to such time pursuant to the terms hereof.
“Commitment Fee” has the meaning given to such term in Section 2.9(b).
“Commitment Increase” has the meaning given to such term in Section 2.20(a).
“Commitment Increase Date” has the meaning given to such term in Section
2.20(c).
“Commitment Letter” means the letter from the Administrative Agent to the
Borrower, dated August 16, 2013, relating to the terms and conditions of this
Agreement.
“Compliance Certificate” means a fully completed and duly executed certificate
in substantially the form of Exhibit C, together with a Covenant Compliance
Worksheet.

5

--------------------------------------------------------------------------------



“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Indebtedness” means, as of the last day of any fiscal quarter, the
aggregate (without duplication) of all Indebtedness (whether or not reflected on
the Borrower’s or any Subsidiary’s balance sheet) of the Borrower and its
Subsidiaries as of such date, determined on a consolidated basis in accordance
with GAAP; provided, however, that, for purposes of calculating the financial
covenants set forth in Article VI, Consolidated Indebtedness shall exclude (i)
reimbursement obligations in respect of any letters of credit issued for the
benefit of any Insurance Subsidiary or the Borrower in the ordinary course of
its business, but only in each case to the extent such letters of credit (A) are
not drawn upon and (B) are collateralized by cash or Cash Equivalents, (ii)
surplus notes or intercompany loans issued for the benefit of any Insurance
Subsidiary or the Borrower in the ordinary course of its business, and (iii) the
obligations of the Borrower or any of its Subsidiaries under any Hybrid Equity
Securities to the extent that the total book value of such Hybrid Equity
Securities does not exceed 15% of Consolidated Total Capital. Notwithstanding
the foregoing, FHLB Indebtedness shall be included in Consolidated Indebtedness.
“Consolidated Net Income” means, for any period, net income (or loss) for the
Borrower and its Subsidiaries for such period and as reflected on the
consolidated financial statements of the Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Worth” means, as of any date of determination, the
consolidated shareholders’ equity of the Borrower and its Subsidiaries
determined in accordance with GAAP and as reflected on the consolidated
financial statements of the Borrower and its Subsidiaries, excluding any
Disqualified Capital Stock (except to the extent deducted in determining such
consolidated shareholders’ equity).
“Consolidated Total Capital” means, as of any date of determination, the sum of
(i) Consolidated Net Worth as of such date, (ii) Consolidated Indebtedness (but
excluding any Hybrid Equity Securities) as of such date and (iii) the
obligations of the Borrower and its Subsidiaries under any Hybrid Equity
Securities as of such date.
“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (i) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or provide funds (A) for the payment or
discharge of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (iii) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor in respect thereof to make payment of such
primary obligation or (iv) otherwise to assure or hold harmless the owner of any
such primary obligation against loss or failure or inability to perform in
respect thereof; provided, however, that, with respect to the Borrower and its
Subsidiaries, the term Contingent Obligation shall not include (i) endorsements
for collection or deposit in the ordinary course of business and (ii) undrawn
capital commitments with respect to the Borrower’s

6

--------------------------------------------------------------------------------



or any of its Subsidiaries’ limited partnership interest in funds organized
primarily for the purpose of making equity or debt investments in one or more
portfolio companies.
“Covenant Compliance Worksheet” means a fully completed worksheet substantially
in the form of Attachment A to Exhibit C.
“Credit Documents” means this Agreement, the Notes, the Fee Letter, any Hedge
Agreement to which the Borrower and any Lender are parties, and all other
agreements, instruments, documents and certificates now or hereafter executed
and delivered to the Administrative Agent or any Lender by or on behalf of the
Borrower or any of its Subsidiaries with respect to this Agreement and the
transactions contemplated hereby.
“Debt Rating” has the meaning given to such term in the defined term “Applicable
Percentage.”
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.
“Defaulting Lender” means any Lender that (i) has failed to (x) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (y) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two (2) Business Days of the date when due, (ii) has
notified the Borrower and the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (iii) has failed, within three (3) Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (iii) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (iv) has,
or has a direct or indirect parent company that has, (x) become the subject of a
proceeding under any Debtor Relief Law, or (y) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of

7

--------------------------------------------------------------------------------



any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (i) through (iv) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.20(b)) upon delivery of written
notice of such determination to the Borrower and each Lender.
“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (A) debt securities or (B) any Capital Stock referred to in (i) or (ii)
above, in each case under (i), (ii) or (iii) above at any time on or prior to
the Maturity Date; provided, however, that only the portion of Capital Stock
that so matures or is mandatorily redeemable, is so redeemable at the option of
the holder thereof, or is so convertible or exchangeable on or prior to such
date shall be deemed to be Disqualified Capital Stock.
“Dollars” or “$” means dollars of the United States of America.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.6(b)(v) and (vi) (subject to such consents, if any,
as may be required under Section 10.6(b)(iii)).
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of its business
and not in response to any third party action or request of any kind) or
proceedings relating in any way to any actual or alleged violation of or
liability under any Environmental Law or relating to any permit issued, or any
approval given, under any such Environmental Law (collectively, “Claims”),
including, without limitation, (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from Hazardous
Substances or arising from alleged injury or threat of injury to human health or
the environment.
“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or Governmental Authorities, relating to the protection
of human health or occupational safety or the environment, including, without
limitation, requirements pertaining to the manufacture, processing,

8

--------------------------------------------------------------------------------



distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Substances.
“ERISA” means the Employee Retirement Income Security Act of 1974 and all rules
and regulations promulgated thereunder.
“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) that is deemed to be under “common control” with, or a member
of the same “controlled group” as, the Borrower or any of its Subsidiaries,
within the meaning of Sections 414(b), (c), (m) or (o) of the Internal Revenue
Code or Section 4001 of ERISA.
“ERISA Event” means any of the following with respect to a Plan or Multiemployer
Plan, as applicable: (i) a Reportable Event, (ii) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan that
results in liability to the Borrower or any ERISA Affiliate under Section 4201
or 4204 of ERISA, or the receipt by the Borrower or any ERISA Affiliate of
notice from a Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA or that it intends to terminate or has
terminated under Section 4041A of ERISA, (iii) the distribution by the Borrower
or any ERISA Affiliate under Section 4041 of ERISA of a notice of intent to
terminate any Plan or the taking of any action to terminate any Plan, (iv) the
commencement of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Borrower or any ERISA Affiliate of a notice from any
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan, (v) the institution of a proceeding by any fiduciary of
any Multiemployer Plan against the Borrower or any ERISA Affiliate to enforce
Section 515 of ERISA, which is not dismissed within thirty (30) days, (vi) the
imposition upon the Borrower or any ERISA Affiliate of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, or the imposition or threatened imposition of any Lien upon any
assets of the Borrower or any ERISA Affiliate as a result of any alleged failure
to comply with the Internal Revenue Code or ERISA in respect of any Plan, (vii)
the failure of any Plan to satisfy the minimum funding standard of Section 302
of ERISA and Section 412 of the Internal Revenue Code, whether or not waived, or
(viii) with respect to plan years beginning on or after the PPA 2006 Effective
Date, the adoption by the Borrower or any ERISA Affiliate of an amendment to a
Plan which may not take effect due to the application of Section 436(c)(1) of
the Internal Revenue Code or Section 206(g)(2)(A) of ERISA, or the payment by
the Borrower or any Subsidiary of a contribution in order to satisfy the
requirements of Section 436(c)(2) of the Internal Revenue Code with respect to a
Plan.
“Event of Default” has the meaning given to such term in Section 8.1.
“Exchange Act” means the Securities Exchange Act of 1934 and all rules and
regulations promulgated thereunder.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to,
or required to be withheld from a payment to, the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (i) Taxes imposed on or measured by such
recipient’s overall net income or net profits (however

9

--------------------------------------------------------------------------------



denominated), branch profits Taxes, and franchise Taxes imposed on such
recipient (in lieu of net income or net profits Taxes), by the jurisdiction (or
any political subdivision thereof) under the laws of which such recipient is
organized, in which its principal office is located, in the case of a Lender, in
which its applicable Lending Office is located, or that are Other Connection
Taxes, (ii) in the case of a Lender, any withholding Tax or backup withholding
Tax that is imposed on amounts payable to such Lender pursuant to a law in
effect at the time such Lender becomes a party hereto or designates a new
Lending Office (other than pursuant to a request by the Borrower pursuant to
Section 2.19(a), except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.17(a), (iii) Taxes attributable to
such recipient’s failure or inability (other than as a result of a Change in
Law) to comply with Sections 2.17(g) or 2.17(h), and (iv) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Existing Senior Credit Facility” has the meaning given to such term in Section
3.1(g).
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System and any successor thereto.
“Fee Letter” means the letter from the Administrative Agent and the Arranger to
the Borrower, dated August 16, 2013, relating to certain fees payable by the
Borrower in respect of the transactions contemplated by this Agreement.
“FHLB Indebtedness” has the meaning given to such term in Section 7.2(ix).
“FHLB Subsidiary” has the meaning given to such term in Section 7.2(ix).
“Financial Officer” means, with respect to the Borrower, the chief financial
officer, vice president - finance, principal accounting officer or treasurer of
the Borrower.

10

--------------------------------------------------------------------------------



“Financial Strength Rating” means the rating that has been most recently
announced by A.M. Best & Company as the “financial strength rating” for any
Insurance Subsidiary of the Borrower.
“Fitch” means Fitch Rating Services, Inc.
“Foreign Lender” means, with respect to the Borrower, any Lender that is
organized, or lending through a branch that is organized, under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles, as set forth in the
statements, opinions and pronouncements of the Accounting Principles Board, the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained, as in effect from time to
time (subject to the provisions of Section 1.2).
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any central bank thereof, any municipal,
local, city or county government, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.
“Hazardous Substances” means any substances or materials (i) that are defined as
hazardous wastes, hazardous substances, pollutants, contaminants or toxic
substances under any Environmental Law, (ii) that are defined by any
Environmental Law as toxic, explosive, corrosive, ignitable, infectious,
radioactive, mutagenic or otherwise hazardous, (iii) the presence of which
require investigation or response under any Environmental Law, (iv) that
constitute a nuisance, trespass or health or safety hazard to Persons or
neighboring properties, (v) that consist of underground or above ground storage
tanks, whether empty, filled or partially filled with any substance, or (vi)
that contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.
“Hedge Agreement” means any interest or foreign currency rate swap, cap, collar,
option, hedge, forward rate or other similar agreement or arrangement designed
to protect against fluctuations in interest rates or currency exchange rates.
“Historical Statutory Statements” has the meaning given to such term in Section
4.11(c).
“Hybrid Equity Securities” means any hybrid preferred securities consisting of
trust preferred securities, deferrable interest subordinated debt securities,
mandatory convertible debt or other hybrid securities that are shown on the
consolidated financial statements of the Borrower as

11

--------------------------------------------------------------------------------



liabilities and that (i) by its terms (or by the terms of any security into
which it is convertible for or which it is exchangeable) or upon the happening
of any event or otherwise, does not mature or is not mandatorily redeemable or
is not subject to any mandatory repurchase requirement, at any time on or prior
to the date which is one year after the Maturity Date and (ii) in the event
either Standard & Poor’s or Moody’s or both evaluates any such securities, such
securities are treated as equity by Standard & Poor’s, Moody’s, or both, as the
case may be; provided, however, that if Standard & Poor’s and Moody’s equity
treatment of such securities are different, then such securities shall be deemed
to be Hybrid Equity Securities only to the extent and in an amount equal to the
product of (y) the total book value of such securities and (z) the lesser of (A)
the equity treatment (in terms of percentage) granted to such securities by
Standard & Poor’s and (B) the equity treatment (in terms of percentage) granted
to such securities by Moody’s.
“Increasing Lender” has the meaning given to such term in Section 2.20(a).
“Indebtedness” means, with respect to any Person (without duplication), (i) all
indebtedness and obligations of such Person for borrowed money or in respect of
loans or advances of any kind, (ii) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (iii) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit and
bankers’ acceptances (in each case, whether or not drawn or matured and in the
stated amount thereof), (iv) all obligations of such Person to pay the deferred
purchase price of property or services (other than such Person’s obligations
with respect to undrawn capital commitments with respect to Borrower’s or any of
its Subsidiaries’ limited partnership interest funds organized primarily for the
purpose of making equity or debt investments in one or more portfolio
companies), (v) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person, (vi) all Capital Lease Obligations of such Person, (vii) all
Disqualified Capital Stock issued by such Person, with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, but excluding accrued dividends, if any (for purposes
hereof, the “maximum fixed repurchase price” of any Disqualified Capital Stock
that does not have a fixed repurchase price shall be calculated in accordance
with the terms of such Disqualified Capital Stock as if such Disqualified
Capital Stock were purchased on any date on which Indebtedness shall be required
to be determined pursuant to this Agreement, and if such price is based upon, or
measured by, the fair market value of such Disqualified Capital Stock, such fair
market value shall be determined reasonably and in good faith by the board of
directors or other governing body of the issuer of such Disqualified Capital
Stock), (viii) the net termination obligations of such Person under any Hedge
Agreements, calculated as of any date as if such agreement or arrangement were
terminated as of such date, (ix) all Contingent Obligations of such Person and
(x) all indebtedness referred to in clauses (i) through (ix) above secured by
any Lien on any property or asset owned or held by such Person regardless of
whether the indebtedness secured thereby shall have been assumed by such Person
or is nonrecourse to the credit of such Person.
“Indemnified Taxes” means (i) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement or any other Credit Document and (ii) to the
extent not otherwise described in (i), Other Taxes.

12

--------------------------------------------------------------------------------



“Indemnitee” has the meaning given to such term in Section 10.1(b).
“Insurance Regulatory Authority” means, with respect to any Insurance
Subsidiary, the insurance department or similar Governmental Authority charged
with regulating insurance companies or insurance holding companies, in its
jurisdiction of domicile and, to the extent that it has regulatory authority
over such Insurance Subsidiary, in each other jurisdiction in which such
Insurance Subsidiary conducts business or is licensed to conduct business.
“Insurance Subsidiary” means any direct or indirect Subsidiary of the Borrower
the ability of which to pay dividends is regulated by an Insurance Regulatory
Authority or that is otherwise required to be regulated thereby in accordance
with the applicable Requirements of Law of its jurisdiction of domicile, and
shall mean and include, without limitation, Selective Insurance Company of
America, Selective Way Insurance Company, Selective Auto Insurance Company of
New Jersey, Selective Insurance Company of South Carolina, Selective Insurance
Company of the Southeast, Selective Insurance Company of New York, Selective
Insurance Company of New England, Mesa Underwriters Specialty Insurance Company,
Selective Casualty Insurance Company and Selective Fire and Casualty Insurance
Company.
“Interest Period” has the meaning given to such term in Section 2.10.
“Internal Control Event” means a “material weakness” (as defined in Statement on
Auditing Standards No. 60) in, or fraud that involves management or other
employees who have a significant role in, the Borrower’s internal controls over
financial reporting, in each case as described in Section 404 of the
Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated thereunder
and the accounting and auditing principles, rules, standards and practices
promulgated or approved with respect thereto.
“Internal Revenue Code” means the Internal Revenue Code of 1986 and all rules
and regulations promulgated thereunder.
“Investment Policy” means the Investment Policy of the Insurance Subsidiaries as
of the date hereof, together with such changes therein or additions thereto as
are made by the Insurance Subsidiaries in good faith.
“IRS” means the United States Internal Revenue Service.
“Lender” means each Person signatory hereto as a “Lender” and each other Person
that becomes a “Lender” hereunder pursuant to Section 10.6, and their respective
successors and assigns.
“Lender Joinder Agreement” means a joinder agreement in the form of Exhibit E.
“Lending Office” means, with respect to any Lender, the office of such Lender
designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Borrower
and the Administrative Agent. A Lender may designate separate Lending Offices as
provided in the foregoing sentence for the purposes of making or maintaining

13

--------------------------------------------------------------------------------



different Types of Loans, and, with respect to LIBOR Loans, such office may be a
domestic or foreign branch or Affiliate of such Lender.
“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the Adjusted LIBOR Rate.
“LIBOR Rate” means, with respect to each LIBOR Loan comprising part of the same
Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate of interest appearing on Reuters Screen LIBOR01 Page
(or any successor page) or (z) if no such rate is available, the rate of
interest determined by the Administrative Agent to be the rate or the arithmetic
mean of rates (rounded upward, if necessary, to the nearest 1/16 of one
percentage point) at which Dollar deposits in immediately available funds are
offered to first-tier banks in the London interbank Eurodollar market, in each
case under (y) and (z) above at approximately 11:00 a.m., London time two (2)
Business Days prior to the first day of such Interest Period for a period
substantially equal to such Interest Period and in an amount substantially equal
to the amount of the LIBOR Loan comprising part of such Borrowing, by (ii) the
amount equal to 1.00 minus the Reserve Requirement (expressed as a decimal) for
such Interest Period.
“Licenses” means any and all licenses (including provisional licenses),
certificates of need, accreditations, permits, franchises, rights to conduct
business, approvals (by a Governmental Authority or otherwise), consents,
qualifications, operating authority and any other authorizations.
“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), preference, priority, charge or other encumbrance
of any nature, whether voluntary or involuntary, including, without limitation,
the interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, Capital Lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.
“Loans” has the meaning given to such term in Section 2.1.
“Margin Stock” has the meaning given to such term in Regulation U.
“Material Adverse Change” means a material adverse change in the financial
condition, operations, business, properties or assets of, as the case may be,
the Borrower and its Subsidiaries, taken as a whole.
“Material Adverse Effect” means a material adverse effect upon (i) the financial
condition, operations, business, properties or assets of the Borrower and its
Subsidiaries, taken as a whole, (ii) the ability of the Borrower or any
Subsidiary to perform its obligations in any material respect under this
Agreement or any of the other Credit Documents to which it is a party or (iii)
the legality, validity or enforceability of this Agreement or any of the other
Credit Documents or the rights and remedies of the Administrative Agent and the
Lenders hereunder and thereunder.
“Material Contract” has the meaning given to such term in Section 4.18.

14

--------------------------------------------------------------------------------



“Material Insurance Subsidiary” means (i) any Insurance Subsidiary rated by A.M.
Best & Company as of the Closing Date and (ii) any other Insurance Subsidiary
that comprises more than ten percent (10%) of Combined Statutory Surplus.
“Maturity Date” means September 26, 2017.
“Moody’s” means Moody’s Investors Service Inc.
“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or, at any time within the
preceding six (6) years, has made or been obligated to make contributions.
“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.
“Notes” means, with respect to any Lender requesting the same, the promissory
note of the Borrower in favor of such Lender evidencing the Loans made by such
Lender pursuant to Section 2.1, in substantially the form of Exhibit A, together
with any amendments, modifications and supplements thereto, substitutions
therefor and restatements thereof.
“Notice of Borrowing” has the meaning given to such term in Section 2.2(b).
“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.11(b).
“Obligations” means all principal of and interest (including, to the greatest
extent permitted by law, post petition interest) on the Loans, and all fees,
reasonable expenses, indemnities and other obligations owing, due or payable at
any time by the Borrower to the Administrative Agent, any Lender or any other
Person entitled thereto, under this Agreement or any of the other Credit
Documents.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between the recipient of a payment hereunder and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document).
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document, except any such Taxes imposed by reason of a current or
former connection between the Lender and the jurisdiction imposing such Tax and
that

15

--------------------------------------------------------------------------------



are imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.19 hereof).
“Participant” has the meaning given to such term in Section 10.6(c).
“Participant Register” has the meaning given to such term in Section 10.6(c).
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
of 2001 and all rules and regulations promulgated thereunder.
“Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1 under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate to the Lenders and the Borrower for such purpose from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.
“Permitted Acquisition” means (i) any Acquisition with respect to which all of
the following conditions are satisfied: (A) each business acquired shall be
within the permitted lines of business described in Section 7.8, (B) in the case
of an Acquisition involving the acquisition of control of Capital Stock of any
Person, immediately after giving effect to such Acquisition such Person (or the
surviving Person, if the acquisition is effected through a merger or
consolidation) shall be the Borrower or a Subsidiary, and (C) all of the
conditions and requirements of Section 5.9 applicable to such Acquisition are
satisfied; or (ii) any other Acquisition to which the Required Lenders (or the
Administrative Agent on their behalf) shall have given their prior written
consent (which consent may be in their sole discretion but may not be
unreasonably withheld or delayed and may be given subject to such additional
terms and conditions as the Required Lenders shall establish) and with respect
to which all of the conditions and requirements set forth in this definition and
in Section 5.9, and in or pursuant to any such consent, have been satisfied or
waived in writing by the Required Lenders.
“Permitted Liens” has the meaning given to such term in Section 7.3.
“Person” means any corporation, association, joint venture, partnership, limited
liability company, organization, business, individual, trust, government or
agency or political subdivision thereof or any other legal entity.
“Plan” means any “employee pension benefit plan” within the meaning of Section
3(2) of ERISA that is subject to the provisions of Title IV of ERISA (other than
a Multiemployer Plan) and to which the Borrower or any ERISA Affiliate has any
liability.
“PPA 2006 Effective Date” means, with respect to any Plan, except as hereinafter
provided, the first day of the first plan year beginning on or after January 1,
2008. However, solely with respect to a Plan maintained pursuant to one or more
collective bargaining agreements between

16

--------------------------------------------------------------------------------



employee representatives and one or more employers ratified before January 1,
2008, such term means the first day of the first plan year beginning on or after
the earlier of (A) and (B), where (A) is the later of (x) the date on which the
last collective bargaining agreement relating to the Plan terminates (determined
without regard to any extension thereof agreed to after August 17, 2006), or (y)
the first day of the first plan year beginning on or after January 1, 2008; and
(B) is January 1, 2010.
“Quarterly Statement” means, with respect to any Insurance Subsidiary for any
fiscal quarter, the quarterly financial statements of such Insurance Subsidiary
as required to be filed with the Insurance Regulatory Authority of its
jurisdiction of domicile, together with all exhibits, schedules, certificates
and actuarial opinions required to be filed or delivered therewith.
“Ratable Share” of any amount means, at any time for each Lender, a percentage
obtained by dividing such Lender’s Commitment at such time by the aggregate
Commitments then in effect, provided that, if the Termination Date has occurred,
the Ratable Share of each Lender shall be determined by dividing such Lender’s
outstanding Loans by the aggregate of all outstanding Loans as of any date of
determination.
“Register” has the meaning given to such term in Section 10.6(c).
“Regulations D, T, U and X” means Regulations D, T, U and X, respectively, of
the Federal Reserve Board, and any successor regulations.
“Reinsurance Agreement” means any agreement, contract, treaty, certificate or
other arrangement whereby any Insurance Subsidiary agrees to transfer, cede or
retrocede to another insurer or reinsurer all or part of the liability assumed
or assets held by such Insurance Subsidiary under a policy or policies of
insurance issued by such Insurance Subsidiary or under a reinsurance agreement
assumed by such Insurance Subsidiary.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means (i) any “reportable event” within the meaning of
Section 4043(c) of ERISA with respect to a Plan for which the 30-day notice
under Section 4043(a) of ERISA has not been waived by the PBGC (including any
failure to meet the minimum funding standard of, or timely make any required
installment under, Section 412 of the Internal Revenue Code or Section 302 of
ERISA), (ii) any “reportable event” subject to advance notice to the PBGC under
Section 4043(b)(3) of ERISA with respect to which the 30-day advance notice has
not been waived by the PBGC, (iii) any application for a funding waiver pursuant
to Section 412 of the Internal Revenue Code, and (iv) a cessation of operations
described in Section 4062(e) of ERISA with respect to a Plan.
“Required Lenders” means, (i) prior to the Termination Date, Lenders having
Commitments representing more than 50% of the aggregate Commitments at such
time, or (ii) on and after the Termination Date, the Lenders holding outstanding
Loans representing more than 50% of the aggregate, at such time, of all
outstanding Loans, provided that the Commitment of, and the portion

17

--------------------------------------------------------------------------------



of the outstanding Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Requirements of Law” means, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational documents of such Person, and (ii) (a) any statute, law, treaty,
rule or regulation in each case applicable to or binding upon such Person or any
of its property or to which such Person or any of its property is subject or
otherwise pertaining to any or all of the transactions contemplated by this
Agreement and the other Credit Documents, and (b) any order, decree, writ,
injunction or determination of any arbitrator or court or other Governmental
Authority which, by its terms, is expressly applicable to or binding upon such
Person or any of its property, or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Credit Documents.
“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal) in effect from time to time during such
Interest Period, as provided by the Federal Reserve Board, applied for
determining the maximum reserve requirements (including, without limitation,
basic, supplemental, marginal and emergency reserves) applicable to Wells Fargo
under Regulation D under the Exchange Act with respect to “Eurocurrency
liabilities” within the meaning of Regulation D under the Exchange Act, or under
any similar or successor regulation with respect to Eurocurrency liabilities or
Eurocurrency funding.
“Responsible Officer” means, with respect to the Borrower, the president, the
chief executive officer, the chief financial officer, any executive officer, or
any other Financial Officer of the Borrower, and any other officer or similar
official thereof responsible for the administration of the obligations of the
Borrower in respect of this Agreement.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
“SEC” means the United States Securities and Exchange Commission.
“Significant Subsidiary” means each of (i) the Insurance Subsidiaries and (ii)
any other Subsidiary within the meaning in Regulation S-X under the Exchange Act
with a net worth of $30,000,000 or greater.
“Standard & Poor’s” or “S&P” means Standard & Poor’s Ratings Services, a
division of McGraw-Hill Companies, Inc., its successors and assigns.

18

--------------------------------------------------------------------------------



“Statutory Accounting Practices” or “SAP” means, with respect to any Insurance
Subsidiary, the statutory accounting practices prescribed or permitted by the
relevant Insurance Regulatory Authority of its state of domicile, consistently
applied and maintained and in conformity with those used in the preparation of
the most recent statutory financial statements described in Section 4.11(c)
(except where changes are required by the relevant Insurance Regulatory
Authority) and the Annual Statement.
“Statutory Surplus” means, with respect to any Insurance Subsidiary at any time,
the total amount shown as “surplus as regards policyholders” on line 35, page 3,
column 1 of the Annual Statement of such Insurance Subsidiary or, for any date
other than a date as of which an Annual Statement of such Insurance Subsidiary
is prepared, the amount of “surplus as regards policyholders” determined in a
manner consistent with the preparation of its Annual Statement
“Subsidiary” means, with respect to any Person, any corporation or other Person
of which more than fifty percent (50%) of the outstanding Capital Stock having
ordinary voting power to elect a majority of the board of directors, board of
managers or other governing body of such Person, is at the time, directly or
indirectly, owned by such Person and one or more of its other Subsidiaries or a
combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such corporation or other Person shall or might
have voting power by reason of the happening of any contingency). When used
without reference to a parent entity, the term “Subsidiary” shall be deemed to
refer to a Subsidiary of the Borrower.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Date” means the Maturity Date or such earlier date of termination
of the Commitment pursuant to Sections 2.5 or 8.2.
“Term Sheet” means the summary of terms and conditions attached to the
Commitment Letter as Annex A.
“Type” has the meaning given to such term in Section 2.2(a).
“Unutilized Commitment” means, at any time for each Lender, such Lender’s
Commitment less the sum of the outstanding principal amount of Loans made by
such Lender.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(g)(i).
“Wells Fargo” means, Wells Fargo Bank, National Association, and its successors
and assigns.

19

--------------------------------------------------------------------------------



“Wholly Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary is owned, directly or
indirectly, by such Person.
“Withholding Agent” means the Borrower and the Administrative Agent.


Section 1.2    Accounting Terms. Except as specifically provided otherwise in
this Agreement, all accounting terms used herein that are not specifically
defined shall have the meanings customarily given them pursuant to, and all
financial computations shall be made in accordance with, GAAP (or, to the extent
that such terms apply solely to any Insurance Subsidiary or if otherwise
expressly required, SAP) as in effect as of the date of this Agreement applied
on a basis consistent with the application used in preparing the most recent
financial statements of the Borrower and any such Insurance Subsidiary.
Notwithstanding the foregoing, in the event that any changes in GAAP or SAP
after the date hereof are required to be applied to the transactions described
herein and would affect the computation of the financial covenants contained in
Article VI (other than any change in GAAP in connection with Accounting
Standards Update 2010-26 (Topic 944) which shall be followed immediately upon
such change in GAAP), such changes shall be followed in the computation of such
financial covenants only from and after the date this Agreement shall have been
amended to take into account any such changes; provided the parties agree to
negotiate in good faith to so amend this Agreement as soon as practicable after
such a change.


Section 1.3    Other Terms; Construction. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (v) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, and (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.


Section 1.4    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).



20

--------------------------------------------------------------------------------




ARTICLE II    
AMOUNT AND TERMS OF THE LOANS
Section 2.1    Commitment. Each Lender severally agrees, subject to and on the
terms and conditions of this Agreement, to make loans (each, a “Loan,” and
collectively, the “Loans”) to the Borrower, from time to time on any Business
Day during the period from and including the Closing Date to but not including
the Termination Date, in an aggregate principal amount at any time outstanding
not greater than its Commitment at such time; provided that no Borrowing of
Loans shall be made if, immediately after giving effect thereto, (i) the
aggregate principal amount of all Loans made by any individual Lender that are
outstanding at such time would exceed such Lender’s Commitment at such time, or
(ii) the aggregate principal amount of all Loans made by all of the Lenders that
are outstanding at such time would exceed the Lenders’ aggregate Commitment at
such time. Subject to and on the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow Loans.
Section 2.2    Borrowings.
(a)The Loans shall, at the option of the Borrower and subject to the terms and
conditions of this Agreement, be either (i) Base Rate Loans or (ii) LIBOR Loans
(each, a “Type” of Loan); provided that (i) all Loans comprising the same
Borrowing shall, unless otherwise specifically provided herein, be of the same
Type, and (ii) no Borrowing of LIBOR Loans may be made at any time prior to the
third Business Day after the Closing Date.
(b)In order to make a Borrowing (other than Borrowings involving continuations
or conversions of outstanding Loans, which shall be made pursuant to Section
2.11), unless such notice requirement is shortened by the Administrative Agent,
the Borrower will give the Administrative Agent written notice not later than
12:00 p.m. three (3) Business Days prior to each Borrowing to be comprised of
LIBOR Loans and not later than 12:00 p.m. on the same Business Day as each
Borrowing to be comprised of Base Rate Loans. Each such notice (each, a “Notice
of Borrowing”) shall be irrevocable, shall be given in the form of Exhibit B-1
and shall specify (1) the aggregate principal amount and initial Type of the
Loans to be made pursuant to such Borrowing, (2) in the case of a Borrowing of
LIBOR Loans, the initial Interest Period to be applicable thereto, and (3) the
requested date of such Borrowing (the “Borrowing Date”), which shall be a
Business Day. Notwithstanding anything to the contrary contained herein:
(i)the aggregate principal amount of each Borrowing comprised of Base Rate Loans
shall not be less than $1,000,000 or, if greater, an integral multiple of
$500,000 in excess thereof, and the aggregate principal amount of each Borrowing
comprised of LIBOR Loans shall not be less than $1,000,000 or, if greater, an
integral multiple of $500,000 in excess thereof (or, in each case if less than
the minimum amount, in the amount of the aggregate Unutilized Commitments);
(ii)if the Borrower shall have failed to designate the Type of Loans comprising
a Borrowing, then the Borrower shall be deemed to have requested a Borrowing
comprised of Base Rate Loans; and
(iii)if the Borrower shall have failed to select the duration of the Interest
Period to be applicable to any Borrowing of LIBOR Loans, then the Borrower shall
be deemed to have selected an Interest Period with a duration of one (1) month;

21

--------------------------------------------------------------------------------




(c)Not later than 2:00 p.m. on the requested Borrowing Date, each applicable
Lender will make available to the Administrative Agent at the Payment Office an
amount, in Dollars and in immediately available funds, equal to the amount of
the Loan or Loans to be made by such Lender. To the extent such Lenders have
made such amounts available to the Administrative Agent as provided hereinabove,
the Administrative Agent will make the aggregate of such amounts available to
the Borrower in accordance with Section 2.3(a) and in like funds as received by
the Administrative Agent.


Section 2.3    Disbursements; Funding Reliance; Domicile of Loans.
(a)    The Borrower hereby authorizes the Administrative Agent to disburse the
proceeds of each Borrowing in accordance with the terms of any written
instructions from any Authorized Officer of the Borrower; provided that the
Administrative Agent shall not be obligated under any circumstances to forward
amounts to any account not listed in an Account Designation Letter. The Borrower
may at any time deliver to the Administrative Agent an Account Designation
Letter listing any additional accounts or deleting any accounts listed in a
previous Account Designation Letter.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.2(c) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the Adjusted Base Rate. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(c)    The obligations of the Lenders hereunder to make Loans and to make
payments pursuant to Section 10.1(c) are several and not joint. The failure of
any Lender to make any Loan or to make any such payment on any date shall not
relieve any other Lender of its corresponding obligation, if any, hereunder to
do so on such date, but no Lender shall be responsible for the failure of any
other Lender to so make its Loan, purchase its participation or to make any such
payment required hereunder.

22

--------------------------------------------------------------------------------




(d)    Each Lender may, at its option, make and maintain any Loan at, to or for
the account of any of its Lending Offices; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan to or
for the account of such Lender in accordance with the terms of this Agreement.
Section 2.4    Evidence of Debt; Notes.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
applicable Lending Office of such Lender resulting from each Loan made by such
Lending Office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lending Office of such Lender
from time to time under this Agreement.
(b)    The Administrative Agent shall maintain the Register pursuant to Section
10.6(c), and a subaccount for each Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount of each such Loan, the Type of
each such Loan and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder in respect of each such Loan and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower in respect of each such Loan and each Lender’s share thereof.
(c)    The entries made in the accounts, Register and subaccounts maintained
pursuant to Section 2.4(b) (and, if consistent with the entries of the
Administrative Agent, Section 2.4(a)) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not
affect the ultimate obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower in accordance with the terms of this
Agreement.
(d)    The Loans made by each Lender shall, if requested by the applicable
Lender (which request shall be made to the Administrative Agent), be evidenced
by a Note appropriately completed in the form of Exhibit A, executed by the
Borrower and payable to the order of such Lender. Each Note shall be entitled to
all of the benefits of this Agreement and the other Credit Documents and shall
be subject to the provisions hereof and thereof.
Section 2.5    Termination of Commitment.
(a)The Commitment shall be automatically and permanently terminated on the
Termination Date, unless terminated earlier pursuant to any other provision of
this Section 2.5 or Section 8.2.
(b)At any time and from time to time after the date hereof, upon not less than
five (5) Business Days’ prior written notice to the Administrative Agent, the
Borrower may terminate in whole or reduce in part the aggregate Unutilized
Commitments and the Commitment Fee will be reduced accordingly; provided that
any such partial reduction shall be in an aggregate amount of not less than
$1,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof.
The

23

--------------------------------------------------------------------------------




amount of any termination or reduction made under this Section 2.5(b) may not
thereafter be reinstated.
(c)Each reduction of the Commitments pursuant to this Section 2.5 shall be
applied ratably among the Lenders according to their respective Commitments.
(d)All fees accrued in respect of the Unutilized Commitments until the effective
date of any termination thereof shall be paid on the effective date of such
termination.


Section 2.6    Mandatory Payments and Prepayments.
(a)    Except to the extent due or paid sooner pursuant to the provisions of
this Agreement, the aggregate outstanding principal of the Loans shall be due
and payable in full on the Maturity Date.
(b)    In the event that, at any time, the aggregate principal amount of Loans
outstanding at such time shall exceed the aggregate Commitments at such time
(after giving effect to any concurrent termination or reduction thereof), the
Borrower will immediately prepay, after having knowledge thereof, the
outstanding principal amount of the Loans in the amount of such excess.
(c)    Each payment or prepayment of a LIBOR Loan made pursuant to the
provisions of this Section 2.6 on a day other than the last day of the Interest
Period applicable thereto shall be made together with all amounts required under
Section 2.18 to be paid as a consequence thereof.
Section 2.7    Voluntary Prepayments.
(a)    At any time and from time to time, the Borrower shall have the right to
prepay the Loans, in whole or in part, without premium or penalty (except as
provided in clause (iii) below), upon written notice given to the Administrative
Agent not later than 12:00 p.m. three (3) Business Days prior to each intended
prepayment of LIBOR Loans and one (1) Business Day prior to each intended
prepayment of Base Rate Loans, unless such notice requirement is shortened by
the Administrative Agent; provided that (i) each partial prepayment shall be in
an aggregate principal amount of not less than $500,000 or, if greater, an
integral multiple of $100,000 in excess thereof in the case of LIBOR Loans and
an aggregate principal amount of not less than $500,000 or, if greater, an
integral multiple of $100,000 in excess thereof in the case of Base Rate Loans,
(ii) no partial prepayment of a LIBOR Loan made pursuant to any single Borrowing
shall reduce the outstanding principal amount of the remaining LIBOR Loan under
such Borrowing to less than $500,000 or to any greater amount not an integral
multiple of $100,000 in excess thereof, and (iii) unless made together with all
amounts required under Section 2.18 to be paid as a consequence of such
prepayment, a prepayment of a LIBOR Loan may be made only on the last day of the
Interest Period applicable thereto. Each such notice shall specify the proposed
date of such prepayment and the aggregate principal amount and Type of the Loans
to be prepaid (and, in the case of LIBOR Loans, the Interest Period of the
Borrowing pursuant to which made), and shall be irrevocable and shall bind the
Borrower to make such prepayment on the terms specified therein. Loans prepaid
pursuant to this Section 2.7(a) may be reborrowed, subject to the terms and
conditions of this Agreement. In the event

24

--------------------------------------------------------------------------------




the Administrative Agent receives a notice of prepayment under this Section
2.7(a), the Administrative Agent will give prompt notice thereof to the Lenders;
provided that if such notice has also been furnished to the Lenders, the
Administrative Agent shall have no obligation to notify the Lenders with respect
thereto.
(b)    Each prepayment of the Loans made pursuant to Section 2.7(a) shall be
applied ratably among the Lenders holding the Loans being prepaid, in proportion
to the principal amount held by each.
Section 2.8    Interest.
(a)    The Borrower will pay interest in respect of the unpaid principal amount
of each Loan, from the date of Borrowing thereof until such principal amount
shall be paid in full, (i) at the Adjusted Base Rate, as in effect from time to
time during such periods as such Loan is a Base Rate Loan, and (ii) at the
Adjusted LIBOR Rate, as in effect from time to time during such periods as such
Loan is a LIBOR Loan.
(b)    Upon the occurrence and during any Event of Default under Sections
8.1(a), 8.1(f) or 8.1(g) and (at the election of the Required Lenders) upon the
occurrence and during the continuance of any other Event of Default, all
outstanding principal amounts of the Loans and, to the greatest extent permitted
by law, all interest accrued on the Loans and all other accrued and outstanding
fees and other amounts hereunder, shall bear interest at a rate per annum equal
to the interest rate applicable from time to time thereafter to such Loans
(whether the Adjusted Base Rate or the Adjusted LIBOR Rate) plus 2% (or, in the
case of interest, fees and other amounts for which no rate is provided
hereunder, at the Adjusted Base Rate applicable to Loans plus 2%), and, in each
case, such default interest shall be payable on demand. To the greatest extent
permitted by law, interest shall continue to accrue after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any law pertaining to insolvency or debtor relief.
(c)    Accrued (and theretofore unpaid) interest shall be payable as follows:
(i)    in respect of each Base Rate Loan (including any Base Rate Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.6,
except as provided herein), in arrears on the last Business Day of each calendar
quarter, beginning with the first such day to occur after the Closing Date;
provided that in the event the Loans are repaid or prepaid in full and the
aggregate Commitments have been terminated, then accrued interest in respect of
all Base Rate Loans shall be payable together with such repayment or prepayment
on the date thereof;
(ii)    in respect of each LIBOR Loan (including any LIBOR Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.6, except as
provided herein), in arrears (y) on the last Business Day of the Interest Period
applicable thereto (subject to Section 2.10(iv)) and (z) in addition, in the
case of a LIBOR Loan with an Interest Period having a duration of six (6)
months, on each date on which interest would have been payable under clause (y)
above had successive Interest Periods of three (3)

25

--------------------------------------------------------------------------------




months’ duration been applicable to such LIBOR Loan; provided that in the event
all of the LIBOR Loan made pursuant to a single Borrowing is repaid or prepaid
in full, then accrued interest in respect of such LIBOR Loan shall be payable
together with such repayment or prepayment on the date thereof; and
(iii)    in respect of any Loan, at the Maturity Date (whether pursuant to
acceleration or otherwise) and, after the Maturity Date, on demand.
(d)    Nothing contained in this Agreement or in any other Credit Document shall
be deemed to establish or require the payment of interest to any Lender at a
rate in excess of the maximum rate permitted by applicable law. If the rate of
interest payable for the account of any Lender on any interest payment date
would exceed the maximum rate permitted by applicable law to be charged by such
Lender, the rate of interest payable for its account on such interest payment
date shall be automatically reduced to such maximum permissible rate. In the
event of any such reduction affecting any Lender, if from time to time
thereafter the rate of interest payable for the account of such Lender on any
interest payment date would be less than the maximum rate permitted by
applicable law to be charged by such Lender, then the rate of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to a rate (not to exceed the maximum permissible rate) such that the
amount of the rate increase is equivalent to the amount of the prior rate
decrease; provided that (i) at no time shall the aggregate amount by which
interest paid for the account of any Lender has been increased pursuant to this
sentence exceed the aggregate amount by which interest paid for its account has
theretofore been reduced pursuant to the previous sentence, and (ii) nothing
herein shall be deemed to deprive the Borrower of the benefit of a reduction in
the Applicable Percentage.
(e)    The Administrative Agent shall promptly notify the Borrower and the
Lenders upon determining the interest rate for each Borrowing of LIBOR Loans
after its receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Adjusted Base Rate;
provided, however, that the failure of the Administrative Agent to provide the
Borrower or the Lenders with any such notice shall neither affect any
obligations of the Borrower or the Lenders hereunder nor result in any liability
on the part of the Administrative Agent to the Borrower or any Lender. Each such
determination (including each determination of the Reserve Requirement) shall,
absent manifest error, be conclusive and binding on all parties hereto.
Section 2.9    Fees. The Borrower agrees to pay:
(a)    To the Arranger and Wells Fargo, for their own respective accounts, on
the Closing Date, the fees required under the Fee Letter to be paid to them on
the Closing Date, in the amounts due and payable on the Closing Date as required
by the terms thereof;
(b)    To the Administrative Agent, for the account of each Lender, a commitment
fee (a “Commitment Fee”), which shall accrue at a per annum rate equal to the
Applicable Percentage in effect for such fee from time to time during each
calendar quarter (or portion thereof) on such Lender’s Ratable Share of the
average daily aggregate Unutilized Commitments during the period from and
including the date hereof to, but excluding, the Termination Date. Accrued

26

--------------------------------------------------------------------------------




Commitment Fees shall be payable in arrears (i) on the last Business Day of each
calendar quarter, beginning with the first such day to occur after the Closing
Date and (ii) on the Termination Date, provided that a Defaulting Lender shall
not be entitled to receive any Commitment Fee for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender). All Commitment Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day); and
(c)    To the Administrative Agent, for its own account, the annual
administrative fee described in the Fee Letter, on the terms, in the amount and
at the times set forth therein.


Section 2.10    Interest Periods. Concurrently with the giving of a Notice of
Borrowing or Notice of Conversion/Continuation in respect of any Borrowing
comprised of Base Rate Loans to be converted into, or LIBOR Loans to be
continued as, LIBOR Loans, the Borrower shall have the right to elect, pursuant
to such notice, the interest period (each, an “Interest Period”) to be
applicable to such LIBOR Loans, which Interest Period shall, at the option of
the Borrower be, in the case of a LIBOR Loan, a one, two, three or six-month
period; provided, however, that:
(iv)    all LIBOR Loans comprising a single Borrowing shall at all times have
the same Interest Period;
(v)    the initial Interest Period for any LIBOR Loan shall commence on the date
of the Borrowing of such LIBOR Loan (including the date of any continuation of,
or conversion into, such LIBOR Loan), and each successive Interest Period
applicable to such LIBOR Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;
(vi)    LIBOR Loans may not be outstanding under more than six (6) separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);
(vii)    if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;
(viii)    the Borrower may not select any Interest Period that begins prior to
the Closing Date or that expires after the Maturity Date;
(ix)    if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period would
otherwise expire, such Interest Period shall expire on the last Business Day of
such calendar month;

27

--------------------------------------------------------------------------------




(x)    if, upon the expiration of any Interest Period applicable to a Borrowing
of LIBOR Loans, the Borrower shall have failed to elect a new Interest Period to
be applicable to such LIBOR Loans, then the Borrower shall be deemed to have
elected to convert such LIBOR Loans into Base Rate Loans as of the expiration of
the then current Interest Period applicable thereto; and
(xi)    the Borrower may not select any Interest Period (and consequently, no
LIBOR Loans shall be made) if a Default or Event of Default shall have occurred
and be continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.
Section 2.11    Conversions and Continuations.
(a)    The Borrower shall have the right, on any Business Day occurring on or
after the Closing Date, to elect (i) to convert all or a portion of the
outstanding principal amount of any Base Rate Loans into LIBOR Loans, or to
convert any LIBOR Loans the Interest Periods for which end on the same day into
Base Rate Loans, or (ii) to continue all or a portion of the outstanding
principal amount of any LIBOR Loans the Interest Periods for which end on the
same day for an additional Interest Period; provided that (x) any such
conversion of LIBOR Loans into Base Rate Loans shall involve an aggregate
principal amount of not less than $500,000 or, if greater, an integral multiple
of $100,000 in excess thereof; any such conversion of Base Rate Loans into, or
continuation of, LIBOR Loans shall involve an aggregate principal amount of not
less than $500,000 or, if greater, an integral multiple of $100,000 in excess
thereof; and no partial conversion of LIBOR Loans made pursuant to a single
Borrowing shall reduce the outstanding principal amount of such LIBOR Loans to
less than $500,000 or to any greater amount not an integral multiple of $100,000
in excess thereof, (y) except as otherwise provided in Sections 2.16(e) and
2.16(f), LIBOR Loans may be converted into Base Rate Loans only on the last day
of the Interest Period applicable thereto (and, in any event, if a LIBOR Loan is
converted into a Base Rate Loan on any day other than the last day of the
Interest Period applicable thereto, the Borrower will pay, upon such conversion,
all amounts required under Section 2.18 to be paid as a consequence thereof),
and (z) no conversion of Base Rate Loans into LIBOR Loans or continuation of
LIBOR Loans shall be permitted during the continuance of a Default or Event of
Default.
(b)    The Borrower shall make each such election by giving the Administrative
Agent written notice not later than 12:00 p.m. three (3) Business Days prior to
the intended effective date of any conversion of Base Rate Loans into, or
continuation of, LIBOR Loans and one (1) Business Day prior to the intended
effective date of any conversion of LIBOR Loans into Base Rate Loans, unless
such notice requirement is shortened by the Administrative Agent. Each such
notice (each, a “Notice of Conversion/Continuation”) shall be irrevocable, shall
be given in the form of Exhibit B-2 and shall specify (x) the date of such
conversion or continuation (which shall be a Business Day), (y) in the case of a
conversion into, or a continuation of, LIBOR Loans, the Interest Period to be
applicable thereto, and (z) the aggregate amount and Type of the Loans being
converted or continued. In the event that the Borrower shall fail to deliver a
Notice of Conversion/Continuation as provided herein with respect to any
outstanding LIBOR Loans, such LIBOR Loans shall automatically be converted to
Base Rate Loans upon the expiration of the

28

--------------------------------------------------------------------------------




then current Interest Period applicable thereto (unless repaid pursuant to the
terms hereof). In the event the Borrower shall have failed to select in a Notice
of Conversion/Continuation the duration of the Interest Period to be applicable
to any conversion into, or continuation of, LIBOR Loans, then the Borrower shall
be deemed to have selected an Interest Period with a duration of one (1) month.
Section 2.12    Method of Payments; Computations.
(a)    All payments by the Borrower hereunder shall be made without setoff,
counterclaim or other defense, in Dollars and in immediately available funds to
the Administrative Agent, for the account of the Lenders entitled to such
payment (except as otherwise expressly provided herein as to payments required
to be made directly to the Lenders) at the Payment Office prior to 12:00 noon on
the date payment is due. Any payment made as required hereinabove, but after
12:00 noon shall be deemed to have been made on the next succeeding Business
Day. If any payment falls due on a day that is not a Business Day, then such due
date shall be extended to the next succeeding Business Day (except that in the
case of LIBOR Loans to which the provisions of Section 2.10(iv) are applicable,
such due date shall be the next preceding Business Day), and such extension of
time shall then be included in the computation of payment of interest, fees or
other applicable amounts.
(b)    The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by 12:00 noon in immediately
available funds, the Administrative Agent will make available to each relevant
Lender on the same date, by wire transfer of immediately available funds, such
Lender’s Ratable Share of such payment, and (ii) if such payment is received
after 12:00 noon or in other than immediately available funds, the
Administrative Agent will make available to each such Lender its Ratable Share
of such payment by wire transfer of immediately available funds on the next
succeeding Business Day (or in the case of uncollected funds, as soon as
practicable after collected). If the Administrative Agent shall not have made a
required distribution to the appropriate Lenders as required hereinabove after
receiving a payment for the account of such Lenders, the Administrative Agent
will pay to each such Lender, on demand, its Ratable Share of such payment with
interest thereon at the Federal Funds Rate for each day from the date such
amount was required to be disbursed by the Administrative Agent until the date
repaid to such Lender.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

29

--------------------------------------------------------------------------------




(d)    All computations of interest and fees hereunder (including computations
of the Reserve Requirement) shall be made on the basis of a year consisting of
(i) in the case of interest on Base Rate Loans based on the prime commercial
lending rate of the Administrative Agent, 365/366 days, as the case may be, or
(ii) in all other instances, 360 days; and in each case under (i) and (ii)
above, with regard to the actual number of days (including the first day, but
excluding the last day) elapsed.
(e)    Notwithstanding any other provision of this Agreement or any other Credit
Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section 8.2 shall be applied by the Administrative Agent as follows:
(i)    first, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees
irrespective of whether such fees are allowed as a claim after the occurrence of
a Bankruptcy Event) of the Administrative Agent in connection with enforcing the
rights of the Lenders under the Credit Documents;
(ii)    second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Credit Document;
(iii)    third, to the payment of all reasonable and documented out-of-pocket
costs and expenses (including, without limitation, reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Obligations owing to such Lender;
(iv)    fourth, to the payment of all of the Obligations consisting of accrued
fees and interest (including, without limitation, fees incurred and interest
accruing at the then applicable rate after the occurrence of a Bankruptcy Event
irrespective of whether a claim for such fees incurred and interest accruing is
allowed in such proceeding);
(v)    fifth, to the payment of the outstanding principal amount of the
Obligations;
(vi)    sixth, to the payment of all other Obligations and other obligations
that shall have become due and payable under the Credit Documents or otherwise
and not repaid; and
(vii)    seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.
In carrying out the foregoing, (y) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, and (z) all amounts shall be apportioned ratably among the
Lenders in proportion to the amounts of such principal,

30

--------------------------------------------------------------------------------




interest, fees or other Obligations owed to them respectively pursuant to
clauses (iii) through (vii) above.
Section 2.13    Recovery of Payments.
(a)    The Borrower agrees that to the extent the Borrower makes a payment or
payments to or for the account of the Administrative Agent or any Lender, which
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any Debtor Relief Law, common law or
equitable cause (whether as a result of any demand, settlement, litigation or
otherwise), then, to the extent of such payment or repayment, the Obligation
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been received.
(b)    If any amounts distributed by the Administrative Agent to any Lender are
subsequently returned or repaid by the Administrative Agent to the Borrower, its
representative or successor in interest, or any other Person, whether by court
order, by settlement approved by such Lender, or pursuant to applicable
Requirements of Law, such Lender will, promptly upon receipt of notice thereof
from the Administrative Agent, pay the Administrative Agent such amount. If any
such amounts are recovered by the Administrative Agent from the Borrower, its
representative or successor in interest or such other Person, the Administrative
Agent will redistribute such amounts to the Lenders on the same basis as such
amounts were originally distributed.
Section 2.14    Use of Proceeds. The proceeds of the Loans shall be used (i) to
repay all obligations under the Existing Senior Credit Facility in full, if any,
(ii) to pay or reimburse permitted fees and expenses in connection with the
preparation, negotiation, execution and delivery of this Agreement and the other
Credit Documents, and (iii) to provide for working capital and general corporate
purposes and in accordance with the terms and provisions of this Agreement,
including Permitted Acquisitions.
Section 2.15    Pro Rata Treatment.
(a)    All fundings, continuations and conversions of Loans shall be made by the
Lenders pro rata on the basis of their Ratable Share (in the case of the initial
making of the Loans) or on the basis of their respective outstanding Loans (in
the case of continuations and conversions of the Loans), as the case may be from
time to time. All payments on account of principal of or interest on any Loans,
fees or any other Obligations owing to or for the account of any one or more
Lenders shall be apportioned ratably among such Lenders in proportion to the
amounts of such principal, interest, fees or other Obligations owed to them
respectively.
(b)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the

31

--------------------------------------------------------------------------------




Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other Obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.15(b) shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or Participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section 2.15(b) shall
apply). The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation. If under any Debtor Relief Law, any Lender receives a
secured claim in lieu of a setoff to which this Section 2.15(b) applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section 2.15(b) to share in the benefits of any recovery on such
secured claim.
Section 2.16    Increased Costs; Change in Circumstances; Illegality; etc.
(a)    If any Change in Law shall:
(viii)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except the Reserve Requirement reflected in the LIBOR Rate);
(ix)    subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any LIBOR Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Indemnified Taxes, any
Tax described in subsection (ii) through (iv) of the definition of Excluded
Taxes and Connection Income Taxes); or
(x)    impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or LIBOR Loans made by such Lender or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) in an amount deemed by such Lender as material,
then, upon request of such Lender, the Borrower will pay to such Lender

32

--------------------------------------------------------------------------------




such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law affecting such Lender or
any Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy) by
an amount deemed by such Lender to be material, then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c)    A certificate of a Lender setting forth such Lender’s good faith
determination in reasonable detail of the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in Sections 2.16(a) or 2.16(b) and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within fifteen (15) days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 2.16 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.16 for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).
(e)    If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined that adequate and reasonable means do
not exist for ascertaining the applicable LIBOR Rate for such Interest Period or
(z) the Administrative Agent shall have received written notice from the
Required Lenders of their determination that the rate of interest referred to in
the definition of “LIBOR Rate” upon the basis of which the Adjusted LIBOR Rate
for LIBOR Loans for such Interest Period is to be determined will not adequately
and fairly reflect the cost to such Lenders of making or maintaining LIBOR Loans
during such Interest Period, the Administrative Agent will forthwith so notify
the Borrower and the Lenders. Upon such notice, (i) all then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Periods applicable thereto (unless then repaid in full), be converted into Base
Rate Loans, (ii) the obligation of the Lenders to make, to convert Base Rate
Loans into, or to continue, LIBOR Loans shall be suspended (including pursuant
to the Borrowing to which such Interest Period applies), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall be deemed to be a

33

--------------------------------------------------------------------------------




request for Base Rate Loans, in each case until the Administrative Agent or the
Required Lenders, as the case may be, shall have determined that the
circumstances giving rise to such suspension no longer exist (and the Required
Lenders, if making such determination, shall have so notified the Administrative
Agent), and the Administrative Agent shall have so notified the Borrower and the
Lenders.
(f)    Notwithstanding any other provision in this Agreement, if, at any time
after the date hereof and from time to time, any Lender shall have determined in
good faith that the introduction of or any change in any applicable law, rule or
regulation or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance with any guideline or request from any such Governmental
Authority (whether or not having the force of law), has or would have the effect
of making it unlawful for such Lender to make or to continue to make or maintain
LIBOR Loans, such Lender will forthwith so notify the Administrative Agent and
the Borrower in writing. Upon such notice, (i) each of such Lender’s then
outstanding LIBOR Loans shall automatically, on the expiration date of the
respective Interest Period applicable thereto (or, to the extent any such LIBOR
Loan may not lawfully be maintained as a LIBOR Loan until such expiration date,
upon such notice) and to the extent not sooner prepaid, be converted into a Base
Rate Loan, (ii) the obligation of such Lender to make, to convert Base Rate
Loans into, or to continue, LIBOR Loans shall be suspended (including pursuant
to any Borrowing for which the Administrative Agent has received a Notice of
Borrowing but for which the Borrowing Date has not arrived), and (iii) any
Notice of Borrowing or Notice of Conversion/Continuation given at any time
thereafter with respect to LIBOR Loans shall, as to such Lender, be deemed to be
a request for a Base Rate Loan, in each case until such Lender shall have
determined that the circumstances giving rise to such suspension no longer exist
and shall have so notified the Administrative Agent, and the Administrative
Agent shall have so notified the Borrower.
Section 2.17    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
under any Credit Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17(a)) the applicable recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)    Without limiting the provisions of Section 2.17(a), the Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law any Other Taxes.

34

--------------------------------------------------------------------------------




(c)    The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17(c)) payable or paid by
such recipient or required to be withheld or deducted from a payment to such
recipient and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth such Lender’s good faith determination as to the amount of such
payment or liability and reasonable detail regarding such amount delivered to
the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)    Each Lender shall severally indemnify the Administrative Agent, within
ten (10) days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 10.6(d)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 2.17(d).
(e)    The Administrative Agent and each Lender shall take all reasonable
actions (consistent with its internal policy and legal and regulatory
restrictions) requested by Borrower to assist Borrower, at the sole expense of
Borrower, to recover from the relevant Governmental Authority any Indemnified
Taxes in respect of which amounts were paid by Borrower pursuant to Sections
2.17(a), 2.17(b) or 2.17(c); provided, however, the Administrative Agent or any
such Lender will not be required to take any action that would be materially
disadvantageous to the Administrative Agent or such Lender, respectively.
Notwithstanding the foregoing, this Section 2.17(e) shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes not expressly required to be
provided hereunder that it reasonably deems confidential) to the Borrower or any
other Person.
(f)    As soon as practicable after any payment of Indemnified Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment, or other evidence of such payment in Borrower’s
possession and reasonably satisfactory to the Administrative Agent.

35

--------------------------------------------------------------------------------




(g)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments hereunder or under any other Credit
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.17(g)(i)(A), 2.17(g)(i)(B) and 2.17(g)(i)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed originals of IRS Form W-8ECI;

36

--------------------------------------------------------------------------------




(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W‑8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

37

--------------------------------------------------------------------------------




Solely for purposes of this Section 2.17(g)(i)(D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    In addition, each Foreign Lender agrees that from time to time after the
Closing Date (or in the case of a Foreign Lender that is an Eligible Assignee,
after the date of assignment to such Foreign Lender), when a lapse of time (or
change in circumstances) renders the prior forms hereunder obsolete or
inaccurate in any material respect, such Foreign Lender shall, to the extent
permitted under applicable law, deliver to Borrower and the Administrative Agent
new, accurate and complete, originally executed copies of an Internal Revenue
Service Form W-8BEN or W-8ECI (or any successor or other applicable forms
prescribed by the Internal Revenue Service) or any other form prescribed by
applicable law, and if applicable, a new withholding certificate, to confirm or
establish the entitlement of such Foreign Lender or the Administrative Agent to
an exemption from, or reduction in, United States withholding tax on payments to
be made hereunder on any Loan.
(i)    For any period of time during which a Foreign Lender has failed to
provide the Borrower with an appropriate form pursuant to Sections 2.17(g) or
2.17(h) (unless such failure is due to a Change in Law), such Foreign Lender
shall not be entitled to indemnification under Section 2.17(c) with respect to
Taxes imposed by the United States.
(j)    If the Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by or on behalf of the Borrower or with
respect to which the Borrower has paid, or caused to be paid, additional amounts
pursuant to this Section 2.17, it shall promptly pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by or on behalf of the Borrower under this Section 2.17
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This Section 2.17(j) shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes not expressly
required to be provided hereunder that it reasonably deems confidential) to the
Borrower or any other Person.
Section 2.18    Compensation. The Borrower will compensate each Lender upon
written demand for all losses, reasonable expenses and liabilities (including,
without limitation, any loss, reasonable expense or liability incurred by reason
of the liquidation or reemployment of deposits

38

--------------------------------------------------------------------------------




or other funds required by such Lender to fund or maintain LIBOR Loans) that
such Lender may incur or sustain (i) if for any reason the Borrower does not
consummate (other than due to a default by such Lender) a Borrowing or
continuation of, or conversion into, a LIBOR Loan on a date specified therefor
in a Notice of Borrowing or Notice of Conversion/Continuation, (ii) if any
repayment, prepayment or conversion of any LIBOR Loan occurs on a date other
than the last day of an Interest Period applicable thereto (including as a
consequence of any assignment made pursuant to Sections 2.19(a)(1) or 2.19(a)(2)
or any acceleration of the maturity of the Loans pursuant to Section 8.2), (iii)
if any prepayment of any LIBOR Loan is not made on any date specified in a
notice of prepayment given by the Borrower or (iv) as a consequence of any other
failure by the Borrower to make any payments with respect to any LIBOR Loan when
due hereunder. Calculation of all amounts payable to a Lender under this Section
2.18 shall be made as though such Lender had actually funded its relevant LIBOR
Loan through the purchase of a Eurodollar deposit bearing interest at the LIBOR
Rate in an amount equal to the amount of such LIBOR Loan, having a maturity
comparable to the relevant Interest Period; provided, however, that each Lender
may fund its LIBOR Loans in any manner it sees fit and the foregoing assumption
shall be utilized only for the calculation of amounts payable under this Section
2.18. A certificate made in good faith (which shall be in reasonable detail)
showing the bases for the determinations set forth in this Section 2.18 by any
Lender as to any additional amounts payable pursuant to this Section 2.18 shall
be submitted by such Lender to the Borrower either directly or through the
Administrative Agent. Determinations set forth in any such certificate made in
good faith for purposes of this Section 2.18 of any such losses, reasonable
expenses or liabilities shall be conclusive absent manifest error.
Section 2.19    Replacement of Lenders; Mitigation of Costs.
(a)    The Borrower may, at any time at its sole expense and effort, require any
Lender (1) that has requested compensation from the Borrower under Sections
2.16(a) or 2.16(b) or payments from the Borrower under Section 2.17, (2) the
obligation of which to make or maintain LIBOR Loans has been suspended under
Section 2.16(f) or (3) that is a Defaulting Lender, in any case upon notice to
such Lender and the Administrative Agent, to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.6), all of its interests, rights and
obligations under this Agreement and the related Credit Documents to an Eligible
Assignee that shall assume such obligations; provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.6(b)(iii);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.18) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

39

--------------------------------------------------------------------------------




(iii)    in the case of any such assignment resulting from a request for
compensation under Sections 2.16(a) or 2.16(b) or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments thereafter; and
(iv)    such assignment does not conflict with applicable Requirements of Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
(b)    If any Lender requests compensation under Sections 2.16(a) or 2.16(b), or
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender gives a notice pursuant to Section 2.16(f), then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.16(a), 2.16(b) or 2.17, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 2.16(f), as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
Section 2.20    Increase in Commitments.
(a)    No more than two times after the Closing Date but prior to the
Termination Date, the Borrower shall have the right, at any time and from time
to time, by written notice to and in consultation with the Administrative Agent,
to request an increase in the aggregate Commitments (each such requested
increase, a “Commitment Increase”), by having one or more existing Lenders
increase their respective Commitments then in effect (each, an “Increasing
Lender”), by adding as a Lender with a new Commitment hereunder one or more
Persons that are not already Lenders (each, an “Additional Lender”), or a
combination thereof; provided that (i) any such request for a Commitment
Increase shall be in a minimum amount of $10,000,000 or an integral multiple of
$5,000,000 in excess thereof, (ii) immediately after giving effect to any
Commitment Increase, (y) the aggregate Commitments shall not exceed $50,000,000
and (z) the aggregate of all Commitment Increases effected after the Closing
Date shall not exceed $20,000,000, and (iii) no existing Lender shall be
obligated to increase its Commitment as a result of any request for a Commitment
Increase by the Borrower unless it agrees in its sole discretion to do so.
(b)    Each Additional Lender must qualify as an Eligible Assignee (the approval
of which by the Administrative Agent shall not be unreasonably withheld or
delayed) and the Borrower and each Additional Lender shall execute a Lender
Joinder Agreement together with all such other documentation as the
Administrative Agent and the Borrower may reasonably require, all in form and
substance reasonably satisfactory to the Administrative Agent and the

40

--------------------------------------------------------------------------------




Borrower, to evidence the Commitment of such Additional Lender and its status as
a Lender hereunder.
(c)    If the aggregate Commitments are increased in accordance with this
Section 2.20, the Administrative Agent and the Borrower shall determine the
effective date (the “Commitment Increase Date,” which shall be a Business Day
not less than thirty (30) days prior to the Termination Date) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Commitment Increase Date. The Administrative Agent is hereby authorized, on
behalf of the Lenders, to enter into any amendments to this Agreement and the
other Credit Documents as the Administrative Agent shall reasonably deem
appropriate to effect such Commitment Increase.
(d)    Notwithstanding anything set forth in this Section 2.20 to the contrary,
no increase in the aggregate Commitments pursuant to this Section 2.20 shall be
effective unless:
(ii)    The Administrative Agent shall have received the following, each dated
the Commitment Increase Date and in form and substance reasonably satisfactory
to the Administrative Agent:
(A)    as to each Increasing Lender, evidence of its agreement to provide a
portion of the Commitment Increase, and as to each Additional Lender, a duly
executed Lender Joinder Agreement together with all other documentation required
by the Administrative Agent and the Borrower pursuant to Section 2.20(b);
(B)    an instrument, duly executed by the Borrower, acknowledging and
reaffirming its obligations under this Agreement and the other Credit Documents
to which it is a party;
(C)    a certificate of the corporate secretary or an assistant corporate
secretary of the Borrower, certifying to and attaching the resolutions adopted
by the board of directors (or similar governing body) of the Borrower approving
or consenting to such Commitment Increase;
(D)    a certificate of an Authorized Officer of the Borrower, certifying that
(y) as of the Commitment Increase Date, all representations and warranties of
the Borrower contained in this Agreement and the other Credit Documents are true
and correct in all material respects, both immediately before and after giving
effect to the Commitment Increase and any Loans issued in connection therewith
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty is true and correct in all material respects, in each case as of such
date), and (z) no Default or Event of Default has occurred and is continuing,
both immediately before and after giving effect to such Commitment Increase
(including any Loans issued in connection therewith and the application of the
proceeds thereof); and

41

--------------------------------------------------------------------------------




(iii)    The conditions precedent set forth in Section 3.2 shall have been
satisfied; provided, however, that the Borrower shall not be required to deliver
a Notice of Borrowing unless Borrower is requesting a Borrowing of Loans in
connection with such Commitment Increase.
Immediately after the effectiveness of the Commitment Increase, Schedule 1.1
shall automatically be amended to reflect the Commitments of all Lenders after
giving effect to the Commitment Increase.
Section 2.21    Defaulting Lenders.
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by applicable law:
(i)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 10.5.
(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 8.3 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:
(A)    first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder;
(B)    second, as the Borrower may request (so long as no Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent;
(C)    third, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement;
(D)    fourth, so long as no Default exists, to the payment of any amounts owing
to the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and
(E)    fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate

42

--------------------------------------------------------------------------------




share, and (y) such Loans were made at a time when the conditions set forth in
Section 3.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(b)    If the Borrower and the Administrative Agent agree in writing in their
sole discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Commitments, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; provided further that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.
ARTICLE III
CONDITIONS TO EFFECTIVENESS; CONDITIONS OF BORROWING
Section 3.1    Conditions to Effectiveness. This Agreement shall become
effective on the date on which each of the following conditions shall have been
satisfied or waived by all of the Lenders:
(d)    The Administrative Agent shall have received the following, each dated as
of the Closing Date (unless otherwise specified) and in such number of copies as
the Administrative Agent shall have requested:
(i)    this Agreement executed by the Borrower and each Lender;
(ii)    to the extent requested by any Lender in accordance with Section 2.4(d),
a Note for such Lender, in each case duly completed in accordance with the
provisions of Section 2.4 and executed by the Borrower; and
(iii)    the favorable opinions of (A) internal counsel to the Borrower and (B)
Bingham McCutchen LLP, independent outside counsel to the Borrower, each
addressed to the Administrative Agent and the Lenders and in form and substance
reasonably satisfactory to the Administrative Agent.

43

--------------------------------------------------------------------------------




(e)    The Administrative Agent shall have received a certificate, signed by the
president, the chief executive officer or the chief financial officer of the
Borrower, in form and substance satisfactory to the Administrative Agent,
certifying that (i) all representations and warranties of the Borrower,
contained in this Agreement and the other Credit Documents are true and correct
as of the Closing Date, both immediately before and after giving effect to the
consummation of the transactions contemplated hereby, (except to the extent any
such representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct in all material respects as of such date); (ii) no Default or Event of
Default has occurred and is continuing, both immediately before and after giving
effect to the consummation of the transactions contemplated hereby, and (iii)
both immediately before and after giving effect to the consummation of the
transactions contemplated hereby, no Material Adverse Change has occurred with
respect to the Borrower and its Subsidiaries, taken as a whole, since December
31, 2012, and there exists no event, condition or state of facts that is
reasonably likely to result in a Material Adverse Change with respect to the
Borrower and its Subsidiaries, taken as a whole.
(f)    The Administrative Agent shall have received a certificate of the
corporate secretary or assistant corporate secretary of the Borrower, in form
and substance satisfactory to the Administrative Agent, certifying (i) that
attached thereto is a true and complete copy of the articles or certificate of
incorporation and all amendments thereto of the Borrower, certified as of a
recent date by the Secretary of State (or comparable Governmental Authority) of
its jurisdiction of organization, and that the same has not been amended since
the date of such certification, (ii) that attached thereto is a true and
complete copy of the bylaws of the Borrower, as then in effect and as in effect
at all times from the date on which the resolutions referred to in clause (iii)
below were adopted to and including the date of such certificate, and (iii) that
attached thereto is a true and complete copy of resolutions adopted by the board
of directors of the Borrower authorizing the execution, delivery and performance
of this Agreement and the other Credit Documents to which it is a party, and as
to the incumbency and genuineness of the signature of each officer of the
Borrower executing this Agreement or any of such other Credit Documents, and
attaching all such copies of the documents described above.
(g)    The Administrative Agent shall have received a certificate as of a recent
date of the good standing of the Borrower under the laws of its jurisdiction of
organization, from the Secretary of State (or comparable Governmental Authority)
of such jurisdiction.
(h)    The Administrative Agent shall have received a certificate of compliance
as of a recent date of each Insurance Subsidiary issued by the Insurance
Regulatory Authority of its jurisdiction of legal domicile.
(i)    All legal matters, documentation, and corporate or other proceedings
incident to the transactions contemplated hereby shall be satisfactory in form
and substance to the Administrative Agent; all licenses, approvals, permits and
consents of any Governmental Authorities or other Persons required in connection
with the execution and delivery of this Agreement and the other Credit Documents
and the consummation of the transactions contemplated hereby and thereby shall
have been obtained, without the imposition of conditions

44

--------------------------------------------------------------------------------




that are not reasonably acceptable to the Administrative Agent, and all related
filings, if any, shall have been made, and all such licenses, approvals,
permits, consents and filings shall be in full force and effect and the
Administrative Agent shall have received such copies thereof as it shall have
reasonably requested; all applicable waiting periods shall have expired without
any adverse action being taken by any Governmental Authority having
jurisdiction; and no action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before, and no
order, injunction or decree shall have been entered by, any court or other
Governmental Authority with respect to the Borrower, in each case to enjoin,
restrain or prohibit, to obtain substantial damages in respect of, or that is
otherwise related to or arises out of, this Agreement, any of the other Credit
Documents or the consummation of the transactions contemplated hereby or
thereby, or that, in the opinion of the Administrative Agent, could reasonably
be expected to have a Material Adverse Effect.
(j)    All commitments to extend credit under the agreements and instruments
relating to the Borrower’s existing revolving credit facility, dated as of June
13, 2011, by and between the Borrower, the lenders party thereto, and Wells
Fargo Bank, National Association, as administrative agent for the lenders (as
amended prior to the date hereof, the “Existing Senior Credit Facility”) shall
be terminated.
(k)    Since December 31, 2012, both immediately before and after giving effect
to the consummation of the transactions contemplated by this Agreement, there
shall not have occurred any Material Adverse Change with respect to the Borrower
or any event, condition or state of facts that is reasonably likely to result in
a Material Adverse Change with respect to the Borrower.
(l)    The Borrower shall have paid (i) to the Arranger and Wells Fargo, the
fees required under the Fee Letter to be paid to them on the Closing Date, in
the amounts due and payable on the Closing Date as required by the terms
thereof, (ii) to the Administrative Agent, the initial payment of the annual
administrative fee described in and pursuant to the Fee Letter, and (iii) all
other fees and reasonable expenses of the Arranger, the Administrative Agent and
the Lenders required hereunder or under any other Credit Document to be paid on
or prior to the Closing Date (including reasonable fees and expenses of counsel)
in connection with this Agreement, the other Credit Documents and the
transactions contemplated thereby.
(m)    The Administrative Agent shall have received the financial statements as
described in Sections 4.11(a) and 4.11(c), all of which shall be in form and
substance reasonably satisfactory to the Administrative Agent.
(n)    The Administrative Agent shall have received a Covenant Compliance
Worksheet, duly completed and certified by the chief financial officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, demonstrating compliance with the financial covenants set forth in
Section 6.1 through Section 6.3.
(o)    The Administrative Agent shall be reasonably satisfied with the actuarial
review and valuation statement of, and opinion as to the adequacy of, the loss
and loss adjustment expense reserve positions as of December 31, 2012 of each
Insurance Subsidiary, with respect to

45

--------------------------------------------------------------------------------




its insurance business then in force, prepared and given by an independent
actuarial firm reasonably acceptable to the Administrative Agent; and such
review, valuation and opinion shall not differ in any material and negative
respect from any such materials previously delivered to the Administrative
Agent.
(p)    The Administrative Agent shall have received satisfactory confirmation
from A.M. Best & Company that the current rating of each Insurance Subsidiary
that is rated as of the Closing Date is “A-” or better.
(q)    The Administrative Agent shall have received an Account Designation
Letter, together with written instructions from an Authorized Officer, including
wire transfer information, directing the payment of the proceeds of any Loan to
be made hereunder.
(r)    The Administrative Agent shall have received from the Borrower all
documentation and other information requested by the Administrative Agent that
is required to satisfy applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.
(s)    The Administrative Agent shall have received such other documents,
certificates, opinions and instruments in connection with the transactions
contemplated hereby as it shall have reasonably requested.
Section 3.2    Conditions of All Borrowings. The obligation of each Lender to
make any Loans hereunder, including the initial Borrowing, is subject to the
satisfaction of the following conditions precedent on the relevant Borrowing
Date:
(e)    The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.2(b);
(f)    Each of the representations and warranties contained in Article IV and in
the other Credit Documents qualified as to materiality shall be true and correct
and those not so qualified shall be true and correct in all material respects,
in each case on and as of such Borrowing Date, both immediately before and after
giving effect to the Loans to be made on such date (except to the extent any
such representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date); and
(g)    No Default or Event of Default shall have occurred and be continuing on
such Borrowing Date, both immediately before and after giving effect to the
Loans to be made on such Borrowing Date.
Each giving of a Notice of Borrowing and the consummation of each Borrowing
shall be deemed to constitute a representation by the Borrower that the
statements contained in Sections 3.2(b) and 3.2(c) are true, both as of the date
of such notice or request and as of the relevant Borrowing Date.



46

--------------------------------------------------------------------------------




ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to extend the credit contemplated hereby, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:
Section 4.1    Corporate Organization and Power. The Borrower and each of its
Significant Subsidiaries (i) is a corporation or other entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has the requisite power and authority to execute, deliver and
perform the Credit Documents to which it is or will be a party, to own and hold
its property and to engage in its business as presently conducted, and (iii) is
duly qualified to transact business as a non-domestic entity and is in good
standing in each jurisdiction where the nature of its business or the ownership
of its properties requires it to be so qualified, except where the failure to be
so qualified would not, individually or in the aggregate, be reasonably likely
to have a Material Adverse Effect.
Section 4.2    Authorization; Enforceability. The Borrower has taken, or on the
Closing Date will have taken, all necessary corporate action to execute, deliver
and perform each of the Credit Documents to which it is or will be a party, and
has, or on the Closing Date (or any later date of execution and delivery) will
have, validly executed and delivered each of the Credit Documents to which it is
or will be a party. This Agreement constitutes, and each of the other Credit
Documents upon execution and delivery will constitute, the legal, valid and
binding obligation of the Borrower, enforceable against it in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing.
Section 4.3    No Violation. The execution, delivery and performance by the
Borrower of this Agreement and each of the other Credit Documents to which it is
or will be a party, and compliance by it with the terms hereof and thereof, do
not and will not (i) violate any provision of its articles or certificate of
incorporation or bylaws or contravene any other material Requirements of Law
applicable to it, (ii) conflict with, result in a breach of or constitute (with
notice, lapse of time or both) a default under any Material Contract to which it
is a party, by which it or any of its properties is bound or to which it is
subject, (iii) result in a revocation, suspension, termination, impairment,
probation, limitation, non-renewal, forfeiture, declaration of ineligibility,
loss of status of, or loss of any other rights with respect to, any Licenses
applicable to the business, operations or properties of the Borrower and its
Subsidiaries except where the revocation, suspension, termination, impairment,
probation, limitation, non-renewal, forfeiture, declaration of ineligibility,
loss of status of, or loss of any other rights with respect to, any License
would not, individually or in the aggregate, be reasonably likely to have a
Material Adverse Effect, or (iv) result in or require the creation or imposition
of any Lien upon any of its properties or assets.

47

--------------------------------------------------------------------------------






Section 4.4    Governmental and Third-Party Authorization; Permits.
(d)    No consent, approval, authorization or other action by, notice to, or
registration or filing with, any Governmental Authority or other Person is or
will be required as a condition to or otherwise in connection with the due
execution, delivery and performance by the Borrower of this Agreement or any of
the other Credit Documents to which it is or will be a party or the legality,
validity or enforceability hereof or thereof, other than (i) consents,
authorizations and filings that have been (or on or prior to the Closing Date
will have been) made or obtained and that are (or on the Closing Date will be)
in full force and effect, and (ii) consents, authorizations and filings the
failure to obtain or make which would not, individually or in the aggregate,
have a Material Adverse Effect.
(e)    The Borrower and each of its Significant Subsidiaries has all
governmental approvals, Licenses, permits and authorizations necessary to
conduct its business as presently conducted and to own or lease and operate its
properties, except for those the failure to obtain which would not be reasonably
likely, individually or in the aggregate, to have a Material Adverse Effect.
Section 4.5    Litigation. In the ordinary course of conducting business, the
Borrower and its Subsidiaries are named as defendants in various actions,
investigations, suits or legal proceedings. Although the ultimate outcome of
such actions, investigations, suits or legal proceedings is not presently
determinable, the Borrower reasonably believes that the total aggregate amount
that it will ultimately have to pay, if all such actions, investigations, suits
or legal proceedings were adversely determined, will not have a Material Adverse
Effect.
Section 4.6    Taxes. The Borrower and each of its Subsidiaries has timely filed
all federal, state and local tax returns and reports required to be filed by it
and has paid all taxes, assessments, fees and other charges levied upon it or
upon its properties that are shown thereon as due and payable, in each case
other than (a) those that are being contested in good faith and by proper
proceedings and for which adequate reserves have been established in accordance
with GAAP or (b) to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect. Such returns accurately reflect in
all material respects all liability for material taxes of the Borrower and each
of its Subsidiaries for the periods covered thereby.
Section 4.7    Subsidiaries. Schedule 4.7 sets forth a list, as of the Closing
Date, of all of the Subsidiaries of the Borrower and, as to each such
Subsidiary, the percentage ownership (direct and indirect) of the Borrower and
each direct owner thereof. Except for the ownership interests expressly
indicated on Schedule 4.7, as of the Closing Date, there are no ownership
interests, warrants, rights, options or other equity securities, or other
Capital Stock of any Subsidiary of the Borrower outstanding or reserved for any
purpose. All outstanding ownership interests of each Subsidiary of the Borrower
are duly and validly issued, fully paid and nonassessable.
Section 4.8    Full Disclosure. All factual information heretofore or
contemporaneously furnished to the Administrative Agent or any Lender in writing
by or on behalf of the Borrower

48

--------------------------------------------------------------------------------




or any of its Subsidiaries for purposes of or in connection with this Agreement
and the transactions contemplated hereby is, and all other such factual
information hereafter furnished to the Administrative Agent or any Lender in
writing by or on behalf of the Borrower or any of its Subsidiaries will be, true
and accurate in all material respects on the date as of which such information
is dated or certified (or, if such information has been amended or supplemented,
on the date as of which any such amendment or supplement is dated or certified)
and not made incomplete by omitting to state a material fact necessary to make
the statements contained therein, in light of the circumstances under which such
information was provided, not misleading.
Section 4.9    Margin Regulations. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. No proceeds of the Loans will be used, directly or indirectly, to
purchase or carry any Margin Stock, to extend credit for such purpose or for any
other purpose in a manner that would violate or be inconsistent with Regulations
T, U or X or any provision of the Exchange Act.
Section 4.10    No Material Adverse Change. There has been no Material Adverse
Change since December 31, 2012, and there exists no event, condition or state of
facts that is reasonably likely to result in a Material Adverse Change.
Section 4.11    Financial Matters.
(c)    The Borrower has prepared, and has heretofore furnished to the
Administrative Agent copies of (i) the audited consolidated balance sheets of
the Borrower and its Subsidiaries as of December 31, 2012 and 2011, and the
related statements of income, cash flows and stockholders’ equity for the fiscal
years then ended, together with the opinion of KPMG LLP thereon, and (ii) the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
June 30, 2013, and the related statements of income, cash flows and
stockholders’ equity for the six-month period then ended. Such financial
statements have been prepared in accordance with GAAP (subject, with respect to
the unaudited financial statements, to the absence of notes required by GAAP and
to normal year-end adjustments) and present fairly in all material respects the
financial condition of the Borrower and its Subsidiaries on a consolidated basis
as of the respective dates thereof and the consolidated results of operations of
the Borrower and its Subsidiaries for the respective periods then ended. Except
as fully reflected in (x) the most recent financial statements referred to above
and the notes thereto, (y) the financial statements previously delivered
pursuant to Section 5.1, or (z) any Form 8-K filed by the Borrower with the SEC
and previously delivered by the Borrower to the Administrative Agent, there
were, as of the date of the most recent financial statements described in the
immediately foregoing clause (x) or (y) or, if later, the date of the most
recently delivered Form 8-K, no material liabilities or obligations with respect
to the Borrower or any of its Subsidiaries of any nature whatsoever (whether
absolute, contingent or otherwise and whether or not due) that, individually or
in the aggregate, are reasonably likely to have a Material Adverse Effect, and
since the date thereof neither the Borrower nor any Subsidiary has incurred any
liabilities or obligations that, individually or in the aggregate, are
reasonably likely to have a Material Adverse Effect.

49

--------------------------------------------------------------------------------




(d)    The Borrower, after giving effect to the consummation of the transactions
contemplated hereby, (i) has capital sufficient to carry on its businesses as
conducted and as proposed to be conducted, (ii) has assets with a fair saleable
value, determined on a going concern basis, (y) not less than the amount
required to pay the probable liability on its existing debts as they become
absolute and matured and (z) greater than the total amount of its liabilities
(including identified contingent liabilities, valued at the amount that can
reasonably be expected to become absolute and matured), and (iii) does not
intend to, and does not believe that it will, incur debts or liabilities beyond
its ability to pay such debts and liabilities as they mature.
(e)    The Borrower has heretofore furnished to the Administrative Agent copies
of (i) the Annual Statements of each of its Insurance Subsidiaries as of
December 31, 2012 and 2011, and for the fiscal years then ended, as applicable,
and (ii) the Quarterly Statements of each of its Insurance Subsidiaries as of
the end of the second fiscal quarter of 2013, and for the end of the fiscal
quarter then ended, each as filed with the relevant Insurance Regulatory
Authority (collectively, the “Historical Statutory Statements”). The Historical
Statutory Statements (including, without limitation, the provisions made therein
for investments and the valuation thereof, reserves, policy and contract claims
and statutory liabilities) have been prepared in accordance with SAP where
required (except as may be reflected in the notes thereto and subject, with
respect to the Quarterly Statements, to the absence of notes required by SAP and
to normal year-end adjustments), were in compliance with applicable Requirements
of Law when filed and present fairly in all material respects the financial
condition of the respective Insurance Subsidiaries covered thereby as of the
respective dates thereof and the results of operations, changes in capital and
surplus and cash flow of the respective Insurance Subsidiaries covered thereby
for the respective periods then ended. Except for liabilities and obligations
disclosed or provided for in the Historical Statutory Statements (including,
without limitation, reserves, policy and contract claims and statutory
liabilities), no Insurance Subsidiary had, as of the date of its Historical
Statutory Statements, any material liabilities or obligations of any nature
whatsoever (whether absolute, contingent or otherwise and whether or not due)
that, in accordance with SAP, would have been required to have been disclosed or
provided for in such Historical Statutory Statements. All books of account of
each Insurance Subsidiary fairly disclose all of its material transactions,
properties, assets, investments, liabilities and obligations, are in its
possession and are true, correct and complete in all material respects.
Section 4.12    Ownership of Properties. Each of the Borrower and its
Subsidiaries (i) has good and marketable title to all real property owned by it,
(ii) holds interests as lessee under valid leases in full force and effect with
respect to all material leased real and personal property used in connection
with its business, (iii) possesses or has rights to use licenses, patents,
copyrights, trademarks, service marks, trade names and other assets sufficient
to enable it to continue to conduct its business substantially as heretofore
conducted and without any material conflict with the rights of others, and (iv)
has good title to all of its other properties and assets, in each case under
(i), (ii), (iii) and (iv) above free and clear of all Liens other than Permitted
Liens.
Section 4.13    ERISA.
(c)    Except as would not result in a material liability to the Borrower, each
of the Borrower and its ERISA Affiliates is in compliance in all material
respects with the applicable

50

--------------------------------------------------------------------------------




provisions of ERISA with respect to each Plan, and each Plan is and has been
administered in compliance in all material respects with all applicable
Requirements of Law, including, without limitation, the applicable provisions of
ERISA and the Internal Revenue Code. No ERISA Event giving rise to any material
liabilities to the Borrower or any of its ERISA Affiliates (i) has occurred and
is continuing, or (ii) to the knowledge of the Borrower, is reasonably expected
to occur with respect to any Plan. Except as would not reasonably be expected to
result in a Material Adverse Effect, neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that is subject to Section 4069 or
4212(c) of ERISA. As of the Closing Date, no Plan is in “at-risk” status under
Section 430(i)(4) of the Internal Revenue Code or Section 303(i)(4) of ERISA.
(d)    Neither the Borrower nor any ERISA Affiliate has had a complete or
partial withdrawal from any Multiemployer Plan with respect to which any
material liability remains unpaid, and neither the Borrower nor any ERISA
Affiliate would become subject to any material liability under ERISA if the
Borrower or any ERISA Affiliate were to withdraw completely from all
Multiemployer Plans as of the most recent valuation date. No Multiemployer Plan
is in “reorganization” or is “insolvent” within the meaning of such terms under
ERISA Sections 4241 and 4245, respectively.
Section 4.14    Environmental Matters.
(g)    Except as set forth on Schedule 4.14(a), no Hazardous Substances are or
have been generated, used, located, released, treated, disposed of or stored by
the Borrower or any of its Subsidiaries or, to the knowledge of the Borrower, by
any other Person (including any predecessor in interest) or otherwise, in, on or
under any portion of any real property, leased or owned, of the Borrower or any
of its Subsidiaries, except in material compliance with all applicable
Environmental Laws, and no portion of any such real property or, to the
knowledge of the Borrower, any other real property at any time leased, owned or
operated by the Borrower or any of its Subsidiaries has been contaminated by any
Hazardous Substance; and no portion of any real property, leased or owned, of
the Borrower or any of its Subsidiaries has been or is presently the subject of
an environmental audit, assessment or remedial action.
(h)    No portion of any real property, leased or owned, of the Borrower or any
of its Subsidiaries has been used by the Borrower or any of its Subsidiaries or,
to the knowledge of the Borrower, by any other Person, as or for a mine, a
landfill, a dump or other disposal facility, a gasoline service station, or
(other than for petroleum substances stored in the ordinary course of business)
a petroleum products storage facility; no portion of such real property or any
other real property at any time leased, owned or operated by the Borrower or any
of its Subsidiaries has, pursuant to any Environmental Law, been placed on the
“National Priorities List” or “CERCLIS List” (or any similar federal, state or
local list) of sites subject to possible environmental problems; and, except as
set forth on Schedule 4.14(b), there are not and, to the knowledge of the
Borrower has never been, any underground storage tanks situated on any real
property, leased or owned, of the Borrower or any of its Subsidiaries.
(i)    All activities and operations of the Borrower and its Subsidiaries are in
compliance with the requirements of all applicable Environmental Laws, except to
the extent the

51

--------------------------------------------------------------------------------




failure to so comply, individually or in the aggregate, would not be reasonably
likely to have a Material Adverse Effect. The Borrower and each of its
Subsidiaries have obtained all licenses and permits under Environmental Laws
necessary to their respective operations and the Borrower and each of its
Subsidiaries are in compliance with all terms and conditions of such licenses
and permits, except for such licenses and permits the failure to obtain,
maintain or comply with which would not be reasonably likely, individually or in
the aggregate, to have a Material Adverse Effect. Neither the Borrower nor any
of its Subsidiaries is involved in any suit, action or proceeding, or has
received any notice, complaint or other request for information from any
Governmental Authority or other Person, with respect to any actual or alleged
Environmental Claims that, if adversely determined, would be reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect; and, to the
knowledge of the Borrower, there are no threatened actions, suits, proceedings
or investigations with respect to any such Environmental Claims, nor any basis
therefor.
Section 4.15    Compliance With Laws. Each of the Borrower and its Subsidiaries
has timely filed all material reports, documents and other materials required to
be filed by it under all applicable Requirements of Law with any Governmental
Authority and Insurance Regulatory Authority, as the case may be, has retained
all material records and documents required to be retained by it under all
applicable Requirements of Law, and is otherwise in compliance with all
applicable Requirements of Law in respect of the conduct of its business and the
ownership and operation of its properties, except for such Requirements of Law
the failure to comply with which, individually or in the aggregate, is not
reasonably likely to have a Material Adverse Effect.
Section 4.16    Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is required to be registered as an “investment company” within the
meaning of the Investment Company Act of 1940.
Section 4.17    Insurance. The assets, properties and business of the Borrower
and its Subsidiaries are insured against such hazards and liabilities, under
such coverages and in such amounts, as are customarily maintained by prudent
companies similarly situated and under policies issued by insurers of recognized
responsibility.
Section 4.18    Material Contracts. Schedule 4.18 lists, as of the Closing Date,
each “material contract” (within the meaning of Item 601(b)(10) of Regulation
S-K under the Exchange Act) to which the Borrower or any of its Subsidiaries is
a party, by which any of them or their respective properties is bound or to
which any of them is subject (collectively, “Material Contracts”), and also
indicates the parties thereto and date thereof. As of the Closing Date, (i)
assuming the due authorization, execution and delivery by the other parties
thereto, each Material Contract is in full force and effect and is enforceable
by the Borrower or the applicable Subsidiary in accordance with its terms
against the other parties thereto except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, by general equitable principles or by
principles of good faith and fair dealing, and (ii) neither the Borrower nor any
of its Subsidiaries (nor, to the knowledge of the Borrower, any other party
thereto) is in material breach of or default under any Material

52

--------------------------------------------------------------------------------




Contract in any material respect or has given notice of termination or
cancellation of any Material Contract.
Section 4.19    Reinsurance Agreements. Each Reinsurance Agreement is in full
force and effect; none of the Insurance Subsidiaries and no other party thereto,
is in breach of or default under any such contract, other than breaches and
defaults that involve immaterial amounts or are being contested in good faith
and by proper proceedings; and the Borrower has no reason to believe that the
financial condition of any other party to any such contract is impaired such
that a default thereunder by such party could reasonably be anticipated. Each
Reinsurance Agreement is qualified under all applicable Requirements of Law to
receive the statutory credit assigned to such Reinsurance Agreement in the
relevant Annual Statement or Quarterly Statement at the time prepared, except
where the failure to receive such statutory credit is not reasonably likely to
have a Material Adverse Effect. There are no assumption reinsurance contracts or
arrangements entered into by any Insurance Subsidiary in which an Insurance
Subsidiary has ceded risk to any other Person which are material, individually
or in the aggregate, to the Borrower or its Subsidiaries, taken as a whole.
Section 4.20    OFAC; Anti-Terrorism Laws.
(a)    Neither the Borrower nor any of its Subsidiaries (i) is a Sanctioned
Person, (ii) has more than 15% of its assets in Sanctioned Countries, or (iii)
derives more than 15% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loan hereunder will knowingly be used directly or indirectly to
fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Country.
(b)    Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V) or any enabling legislation or executive order
relating thereto. Each of the Borrower and its Subsidiaries is in compliance in
all material respects with the PATRIOT Act.
ARTICLE V    
AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that, until the termination of the Commitments
and the payment in full of all principal and interest with respect to the Loans
together with all other fees, reasonable expenses and other amounts then due and
owing hereunder:
Section 5.1    Financial Statements. The Borrower will deliver to the
Administrative Agent and the Administrative Agent shall promptly deliver to each
Lender:
(e)    As soon as available and in any event within the earlier of ten (10) days
after filing with the Securities Exchange Commission and fifty-five (55) days
after the end of each of the first three fiscal quarters of each fiscal year,
beginning with the first fiscal quarter ending

53

--------------------------------------------------------------------------------




after the date hereof, unaudited consolidated balance sheets of the Borrower and
its Subsidiaries as of the end of such fiscal quarter and unaudited consolidated
statements of income, cash flows and stockholders’ equity for the Borrower and
its Subsidiaries for the fiscal quarter then ended and for that portion of the
fiscal year then ended, in each case setting forth comparative consolidated
figures as of the end of and for the corresponding period in the preceding
fiscal year, all in reasonable detail and prepared in accordance with GAAP
(subject to the absence of notes required by GAAP and subject to normal year-end
adjustments) applied on a basis consistent with that of the preceding quarter or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such quarter; and
(f)    As soon as available and in any event within the earlier of ten (10) days
after filing with the Securities Exchange Commission and one hundred (100) days
after the end of each fiscal year, beginning with the fiscal year ending
December 31, 2013, an audited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year and audited consolidated
statements of income, cash flows and stockholders’ equity for the Borrower and
its Subsidiaries for the fiscal year then ended, including the notes thereto, in
each case setting forth comparative figures as of the end of and for the
preceding fiscal year, all in reasonable detail and certified by the independent
certified public accounting firm regularly retained by the Borrower or another
independent certified public accounting firm of recognized national standing
reasonably acceptable to the Administrative Agent, together with (y) a report
thereon by such accountants that is not qualified as to going concern or scope
of audit and to the effect that such financial statements present fairly the
consolidated financial condition and results of operations of the Borrower and
its Subsidiaries as of the dates and for the periods indicated in accordance
with GAAP applied on a basis consistent with that of the preceding year or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such year, and (z) a report by such accountants to the effect
that, based on and in connection with their examination of the financial
statements of the Borrower and its Subsidiaries, nothing came to their attention
that caused them to believe that the Borrower failed to comply with the
covenants set forth in Article VI insofar as such covenants relate to accounting
matters; provided, however, that such accountants shall not be liable by reason
of the failure to obtain knowledge of any failure to comply with such covenants
that would not be disclosed or revealed in the course of their audit
examination.
Section 5.2    Statutory Financial Statements. The Borrower will deliver to the
Administrative Agent and the Administrative Agent shall promptly deliver to each
Lender:
(e)    As soon as available and in any event within sixty (60) days after the
end of each of the first three fiscal quarters of each fiscal year, beginning
with the first fiscal quarter ending after the date hereof, a Quarterly
Statement of each Insurance Subsidiary as of the end of such fiscal quarter and
for that portion of the fiscal year then ended, in the form filed with the
relevant Insurance Regulatory Authority, prepared in accordance with SAP;
(f)    As soon as available and in any event within one hundred five (105) days
after the end of each fiscal year, beginning with the fiscal year ended December
31, 2013, an Annual

54

--------------------------------------------------------------------------------




Statement of each Insurance Subsidiary as of the end of such fiscal year and for
the fiscal year then ended, in the form filed with the relevant Insurance
Regulatory Authority, prepared in accordance with SAP; and
(g)    As soon as available and in any event within one hundred thirty-five
(135) days after the end of each fiscal year, beginning with the fiscal year
ended December 31, 2013, the combined Annual Statement of the Insurance
Subsidiaries as of the end of such fiscal year and for the fiscal year then
ended, in the form filed with the relevant Insurance Regulatory Authority,
prepared in accordance with SAP.
Section 5.3    Other Business and Financial Information. The Borrower will
deliver, or cause to be delivered, to the Administrative Agent and the
Administrative Agent shall promptly deliver to each Lender:
(f)    Concurrently with each delivery of the financial statements described in
Sections 5.1 and 5.2, a Compliance Certificate in substantially the form of
Exhibit C with respect to the period covered by the financial statements then
being delivered, executed by a Financial Officer of the Borrower, together with
a Covenant Compliance Worksheet reflecting the computation of the financial
covenants set forth in Sections 6.1 through 6.3 as of the last day of the period
covered by such financial statements;
(g)    Promptly upon filing with the relevant Insurance Regulatory Authority and
in any event within one hundred five (105) days after the end of each fiscal
year, beginning with the fiscal year ended December 31, 2013, a copy of each
Insurance Subsidiary’s “Statement of Actuarial Opinion” (or equivalent
information should the relevant Insurance Regulatory Authority not require such
a statement) as to the adequacy of such Insurance Subsidiary’s loss reserves for
such fiscal year, together with a copy of its management discussion and analysis
in connection therewith, each in the format prescribed by the applicable
insurance laws of such Insurance Subsidiary’s jurisdiction of domicile;
(h)    [Reserved].
(i)    Promptly upon the sending, filing or receipt thereof, copies of (i) all
financial statements, reports, notices and proxy statements that the Borrower or
any of its Subsidiaries shall send or make available generally to its
shareholders, (ii) all regular, periodic and special reports, registration
statements and prospectuses (other than on Form S-8) that the Borrower or any of
its Subsidiaries shall render to or file with the SEC, the National Association
of Securities Dealers, Inc. or any national securities exchange, and (iii) all
press releases and other statements made available generally by the Borrower or
any of its Subsidiaries to the public concerning material developments in the
business of the Borrower or any of its Subsidiaries;
(j)    Promptly upon (and in any event within five (5) Business Days after) any
Responsible Officer of the Borrower obtaining knowledge thereof, written notice
of any of the following:

55

--------------------------------------------------------------------------------




(i)    the occurrence of any Default or Event of Default, together with a
written statement of a Responsible Officer of the Borrower specifying the nature
of such Default or Event of Default, the period of existence thereof and the
action that the Borrower has taken and proposes to take with respect thereto;
(ii)    the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting the Borrower or any of its
Subsidiaries, including any such investigation or proceeding by any Governmental
Authority (other than routine periodic inquiries, investigations or reviews),
that would, if adversely determined, be reasonably likely, individually or in
the aggregate, to have a Material Adverse Effect, and any material development
in any litigation or other proceeding previously reported pursuant to Section
4.5 or this Section 5.3(e)(ii);
(iii)    the receipt by the Borrower or any of its Subsidiaries from any
Governmental Authority or Insurance Regulatory Authority of (y) any written
notice asserting any failure by the Borrower or any of its Subsidiaries to be in
compliance with applicable Requirements of Law which is reasonably likely to
have, individually or in the aggregate, a Material Adverse Effect or that
threatens the taking of any action against the Borrower or any of its
Subsidiaries or sets forth circumstances that, if taken or adversely determined,
would be reasonably likely to have a Material Adverse Effect, or (z) any notice
of any actual or threatened suspension, limitation or revocation of, failure to
renew, or imposition of any restraining order, escrow or impoundment of funds in
connection with, any license, permit, accreditation or authorization of the
Borrower or any of its Subsidiaries, where such action would be reasonably
likely to have a Material Adverse Effect;
(iv)    the occurrence of any ERISA Event which has resulted in or could
reasonably be expected to result in material liability to the Borrower or any of
its Subsidiaries, together with (x) a written statement of a Responsible Officer
of the Borrower, specifying the details of such ERISA Event and the action that
the Borrower has taken and proposes to take with respect thereto, (y) a copy of
any notice with respect to such ERISA Event that is required to be filed by the
Borrower or any ERISA Affiliate, as applicable, with the PBGC and (z) a copy of
any notice delivered by the PBGC to the Borrower or its ERISA Affiliate, as the
case may be, with respect to such ERISA Event;
(v)    the occurrence of any material default under, or any proposed or
threatened termination or cancellation of, any Material Contract or other
material contract or agreement to which the Borrower or any of its Subsidiaries
is a party, where such default or the termination or cancellation thereof is
reasonably likely to have a Material Adverse Effect;
(vi)    the occurrence of any of the following: (x) the assertion of any
Environmental Claim against or affecting the Borrower or any of its Subsidiaries
or any of their respective real property, leased or owned; (y) the receipt by
the Borrower or any of its Subsidiaries of notice of any alleged violation of or
noncompliance with any Environmental Laws; or (z) the taking of any remedial
action by the Borrower, any of its

56

--------------------------------------------------------------------------------




Subsidiaries or any other Person in response to the actual or alleged
generation, storage, release, disposal or discharge of any Hazardous Substances
on, to, upon or from any real property leased or owned by the Borrower or any of
its Subsidiaries; but in each case under clauses (x), (y) and (z) above, only to
the extent the same would be reasonably likely to have a Material Adverse
Effect;
(vii)    the occurrence of any actual changes in any insurance statute or
regulation governing the investment or dividend practices of any Insurance
Subsidiary that would be reasonably likely to have a Material Adverse Effect;
and
(viii)    any other matter or event that has, or would be reasonably likely to
have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of the Borrower setting forth the nature and period of
existence thereof and the action that the Borrower has taken and proposes to
take with respect thereto;
(k)    Promptly, notice of (i) the occurrence of any material amendment or
modification (other than expiration) to any Reinsurance Agreement (whether
entered into before or after the Closing Date), including any such agreements
that are in a runoff mode on the Closing Date, which amendment or modification
would be reasonably likely to have a Material Adverse Effect, or (ii) the
receipt by the Borrower or any of its Subsidiaries of any written notice of any
denial of coverage or claim, litigation or arbitration with respect to any
Reinsurance Agreement to which it is a ceding party which would be reasonably
likely to have a Material Adverse Effect; and
(l)    As promptly as reasonably possible, such other information about the
business, financial condition, operations or properties of the Borrower or any
of its Subsidiaries as the Administrative Agent, at the request of any Lender,
may from time to time reasonably request.
Section 5.4    Existence; Franchises; Maintenance of Properties. The Borrower
will, and will cause each of its Subsidiaries to, (i) maintain and preserve in
full force and effect their respective organizational or corporate existence,
except as expressly permitted otherwise by Section 7.1, (ii) obtain, maintain
and preserve in full force and effect all other rights, Licenses, franchises,
permits, certifications, approvals, authorizations required by Governmental
Authorities or the Insurance Regulatory Authority, as the case may be, and
necessary to the ownership, occupation or use of their respective properties or
the conduct of their respective business, except to the extent the failure to do
so would not be reasonably likely to have a Material Adverse Effect, and (iii)
keep all material properties in good working order and condition (normal wear
and tear excepted) and from time to time make all necessary repairs to and
renewals and replacements of such properties, except to the extent that any of
such properties are obsolete or are being replaced or where the failure to so
comply with this clause (iii) is not reasonably likely to have, individually or
in the aggregate, a Material Adverse Effect.
Section 5.5    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply in all respects with all Requirements of Law
applicable in respect of the conduct of their respective business and the
ownership and operation of their respective properties, except to the extent the
failure so to comply would not be reasonably likely to have a Material Adverse
Effect.

57

--------------------------------------------------------------------------------




Section 5.6    Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, (i) pay all liabilities and obligations as and when due
(subject to any applicable subordination provisions), except to the extent
failure to do so would not be reasonably likely to have a Material Adverse
Effect, and (ii) pay and discharge all taxes, assessments and governmental
charges or levies imposed upon them, upon their respective income or profits or
upon any of their respective properties, prior to the date on which penalties
would attach thereto, and all lawful claims that, if unpaid, might become a Lien
upon any of the properties of the Borrower; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim (a) that is being contested in good faith and
by proper proceedings and as to which the Borrower or such Subsidiary is
maintaining adequate reserves with respect thereto in accordance with GAAP or
SAP, as the case may be or (b) to the extent failure to do so would not be
reasonably likely to have a Material Adverse Effect.
Section 5.7    Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance with respect to its assets, properties and business, against
such hazards and liabilities, of such types and in such amounts, as is
customarily maintained by companies in the same or similar businesses similarly
situated.
Section 5.8    Maintenance of Books and Records; Inspection. The Borrower will,
and will cause each of its Subsidiaries to, (i) maintain adequate books,
accounts and records, in which full, true and correct entries shall be made of
all financial transactions in relation to their respective business and
properties, and prepare all financial statements required under this Agreement,
in each case in accordance with GAAP or SAP, as the case may be, and in
compliance in all material respects with the requirements of any Governmental
Authority having jurisdiction over them, and (ii) subject to Section 10.11,
permit employees or agents of the Administrative Agent or any Lender, at their
expense, to inspect their respective properties and examine or audit their
respective books and records and make copies and abstracts of them, and to
discuss their respective affairs, finances and accounts with their respective
officers and employees and the independent public accountants of the Borrower
and its Subsidiaries (and by this provision the Borrower authorizes such
accountants to discuss the finances and affairs of the Borrower and its
Subsidiaries), all at such times and from time to time, upon at least five (5)
Business Days’ advance notice to the Borrower and during regular business hours;
provided that (i) if an Event of Default has occurred and is continuing, advance
notice to the Borrower is only required to be given by 12:00 p.m. the day
preceding such intended inspection, (ii) the Lenders shall coordinate the
exercise of their visitation and inspection rights under this Section 5.8
through the Administrative Agent, and (iii) unless an Event of Default has
occurred and is continuing, the Lenders shall limit the exercise of visitation
and inspection rights to one time per calendar year.
Section 5.9    Permitted Acquisitions. Subject to the requirements contained in
the definition of Permitted Acquisition, and subject to the other terms and
conditions of this Agreement, the Borrower may from time to time on or after the
Closing Date effect Permitted Acquisitions; provided that with respect to each
Permitted Acquisition no Default or Event of

58

--------------------------------------------------------------------------------




Default shall have occurred and be continuing at the time of the consummation of
such Permitted Acquisition or would exist immediately after giving effect
thereto.
Section 5.10    Internal Control Event. Promptly upon any Responsible Officer of
the Borrower obtaining knowledge of the occurrence of any Internal Control
Event, the Borrower shall provide to the Administrative Agent written notice of
the occurrence of such Internal Control Event, together with a written statement
of a Responsible Officer of the Borrower specifying the nature of such Internal
Control Event, and the action that the Borrower has taken and proposes to take
with respect thereto, and the Borrower shall diligently take any and all such
actions to cure such Internal Control Event in a timely manner. The
Administrative Agent shall promptly notify each Lender after receiving any such
notice from the Borrower.
Section 5.11    Further Assurances. The Borrower will, and will cause each of
its Subsidiaries to, make, execute, endorse, acknowledge and deliver any
amendments, modifications or supplements hereto and restatements hereof and any
other agreements, instruments or documents and to effect, confirm or further
assure or protect and preserve the interests, rights and remedies of the
Administrative Agent and the Lenders under this Agreement and the other Credit
Documents.
Section 5.12    OFAC, PATRIOT Act Compliance. The Borrower will, and will cause
each of its Subsidiaries to, (i) refrain from knowingly doing business in a
Sanctioned Country or with a Sanctioned Person in violation of the economic
sanctions of the United States administered by OFAC, and (ii) provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act in connection with this Agreement and the transactions
contemplated hereby.
ARTICLE VI    
FINANCIAL COVENANTS
The Borrower covenants and agrees that, until the termination of the Commitments
and the payment in full of all principal and interest with respect to the Loans
together with all other fees, reasonable expenses and other amounts then due and
owing hereunder:
Section 6.1    Minimum Consolidated Net Worth. Consolidated Net Worth shall be
at all times an amount not less than the sum of (i) $769,000,000, plus (ii) 50%
of Consolidated Net Income for each fiscal quarter (beginning with the first
fiscal quarter ending after the Closing Date) for which Consolidated Net Income
(measured at the end of each such fiscal quarter) is a positive amount plus
(iii) 50% of the aggregate increases in shareholders’ equity of the Borrower by
reason of the issuance or sale of Capital Stock of the Borrower or any
Subsidiary or other capital contributions realized or received after the Closing
Date.
Section 6.2    Maximum Consolidated Debt to Total Capitalization. The ratio of
Consolidated Indebtedness to Consolidated Total Capital shall not be greater
than 0.35 to 1.0 at any time.

59

--------------------------------------------------------------------------------




Section 6.3    Minimum Combined Statutory Surplus. Combined Statutory Surplus
shall be at all times an amount not less than $750,000,000 for the period from
the Closing Date through the Maturity Date.
ARTICLE VII    
NEGATIVE COVENANTS
The Borrower covenants and agrees that, until the termination of the Commitments
and the payment in full of all principal and interest with respect to the Loans
together with all other fees, expenses and other amounts then due and owing
hereunder:
Section 7.1    Merger; Consolidation; Dissolution. The Borrower will not, and
will not permit or cause any of its Significant Subsidiaries to, without the
written consent of the Required Lenders, liquidate, wind up or dissolve, or
enter into any consolidation, merger or other combination; provided, however,
that:
(i)    the Borrower may merge or consolidate with another Person so long as (x)
the Borrower is the surviving entity, (y) unless such other Person is a Wholly
Owned Subsidiary immediately prior to giving effect thereto, the applicable
conditions and requirements of Section 5.9 shall be satisfied, and (z)
immediately after giving effect thereto, no Default or Event of Default would
exist;
(ii)    any Subsidiary may merge or consolidate with another Person so long as
(x) the surviving entity is the Borrower or a Subsidiary, (y) unless such other
Person is a Wholly Owned Subsidiary immediately prior to giving effect thereto,
the applicable conditions and requirements of Section 5.9 shall be satisfied,
and (z) immediately after giving effect thereto, no Default or Event of Default
would exist; and
(iii)    any Subsidiary may liquidate, wind-up or dissolve so long as all of the
assets of such Subsidiary are transferred to the Borrower or a Subsidiary.
Section 7.2    Indebtedness. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, without the written consent of the Required Lenders,
create, incur, assume or suffer to exist any Indebtedness other than:
(i)    Indebtedness incurred under this Agreement and the Notes;
(ii)    Indebtedness incurred in connection with Hybrid Equity Securities;
(iii)    accrued expenses (including salaries, accrued vacation and other
compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money; provided that the same shall be paid when due except to
the extent being contested in good faith and by appropriate proceedings;

60

--------------------------------------------------------------------------------




(iv)    loans and advances (A) by the Borrower or any Subsidiary to any other
Subsidiary or (B) by any Subsidiary to the Borrower in an aggregate amount not
to exceed ten percent (10%) of such Subsidiary’s admitted assets for the
immediately preceding calendar year (as reflected on the Annual Statement of
such Subsidiary);
(v)    Indebtedness in respect of Capital Lease Obligations and purchase money
obligations of the Borrower and its Subsidiaries incurred solely to finance the
payment of all or part of the purchase price of any equipment, real property or
other fixed assets acquired in the ordinary course of business, and any
renewals, refinancings or replacements of any of the foregoing (subject to the
limitations on the principal amount thereof set forth in this clause (v)), which
Indebtedness shall not exceed $95,000,000 in aggregate principal amount
outstanding at any time;
(vi)    Indebtedness in connection with Permitted Liens;
(vii)    Indebtedness existing on the Closing Date and described in Schedule 7.2
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier final
maturity date;
(viii)    Indebtedness of the Borrower or any Subsidiary in connection with
securities lending arrangements with financial institutions in the ordinary
course of business;
(ix)    Indebtedness of each Insurance Subsidiary that is a member of a Federal
Home Loan Bank (each, a “FHLB Subsidiary”) incurred in connection with loans
from the Federal Home Loan Bank of which such FHLB Subsidiary is a member (the
“FHLB Indebtedness”), in each case pursuant to the terms of such membership;
provided that the aggregate amount of FHLB Indebtedness incurred by each FHLB
Subsidiary shall not at any time exceed ten percent (10%) of such FHLB
Subsidiary’s admitted assets for the immediately preceding calendar year (as
reflected on the Annual Statement of such FHLB Subsidiary);
(x)    Indebtedness of the Borrower and Wantage Avenue Holding Company, Inc.
(“WAHC”), in an aggregate amount not to exceed $40,000,000, incurred in
connection with the Borrower’s acquisition of WAHC from Selective Insurance
Company of America; and
(xi)    other Indebtedness incurred by the Borrower; provided that (A)
immediately after giving effect to the incurrence thereof, the Borrower shall be
in compliance with the financial covenant contained in Section 6.2 and (B) at
the time of incurrence thereof, no Default or Event of Default shall have
occurred and be continuing.
Section 7.3    Liens. The Borrower will not, and will not permit or cause any of
its Subsidiaries to, without the written consent of the Required Lenders,
directly or indirectly, make, create, incur, assume or suffer to exist, any Lien
upon or with respect to any part of its property or assets, whether now owned or
hereafter acquired, or file or authorize the filing of, or permit to

61

--------------------------------------------------------------------------------




remain in effect if known to Borrower, any financing statement or other similar
notice of any Lien with respect to any such property, asset, income or profits
under the Uniform Commercial Code of any state or under any similar recording or
notice statute, other than the following (collectively, “Permitted Liens”):
(i)    Liens in existence on the Closing Date and set forth on Schedule 7.3;
(ii)    Liens imposed by law, such as Liens of carriers, warehousemen,
mechanics, materialmen and landlords, and other similar Liens incurred in the
ordinary course of business for sums not constituting borrowed money that are
not overdue for a period of more than thirty (30) days or that are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP (if so required);
(iii)    Liens (other than any Lien imposed by ERISA, the creation or incurrence
of which would result in an Event of Default under Section 8.1(i)) incurred in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure the performance of letters of credit, bids, tenders, statutory
obligations, surety and appeal bonds, leases, government contracts and other
similar obligations (other than obligations for borrowed money) entered into in
the ordinary course of business;
(iv)    Liens for taxes, assessments or other governmental charges or statutory
obligations that are not delinquent or remain payable without any penalty or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP (if so
required);
(v)    Liens securing the Indebtedness permitted under Section 7.2(v); provided
that any such Lien (y) shall not exceed the greater of (A) the fair market value
of such property or (B) the cost thereof to the Borrower or such Subsidiary and
(z) shall not encumber any other property of the Borrower or any of its
Subsidiaries;
(vi)    any attachment or judgment Lien not constituting an Event of Default
under Section 8.1(h) that is being contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP (if so required);
(vii)    Liens arising from the filing, for notice purposes only, of financing
statements in respect of true leases;
(viii)    Liens on Borrower Margin Stock, to the extent the fair market value
thereof exceeds 25% of the fair market value of the assets of the Borrower and
its Subsidiaries (including Borrower Margin Stock);
(ix)    Liens in favor of the Federal Home Loan Banks securing the FHLB
Indebtedness permitted under Section 7.2(ix);

62

--------------------------------------------------------------------------------




(x)    Liens on the Borrower’s corporate headquarters located at 40 Wantage
Avenue, Branchville, New Jersey 07890 in favor of Selective Insurance Company of
America securing the Indebtedness permitted under Section 7.2(x);
(xi)    with respect to any real property occupied by the Borrower or any of its
Subsidiaries, all easements, rights of way, licenses and similar encumbrances on
title that do not materially impair the use of such property for its intended
purposes;
(xii)    Liens securing Indebtedness permitted under Section 7.2 other than
Section 7.2(v), which Liens are not otherwise permitted by the foregoing clauses
of this Section 7.3; provided, that in no event shall the Liens permitted by
this Section 7.3(xii) secure Indebtedness in an aggregate principal amount in
excess of $35,000,000.
Section 7.4    Disposition of Assets. The Borrower will not, and will not permit
or cause any of its Subsidiaries to, without the written consent of the Required
Lenders, sell, assign, lease, convey, transfer or otherwise dispose of (whether
in one or a series of transactions) all or any portion of its assets, business
or properties (including, without limitation, any Capital Stock of any
Subsidiary) or enter into any arrangement with any Person providing for the
lease by the Borrower or any Subsidiary as lessee of any asset that has been
sold or transferred by the Borrower or such Subsidiary to such Person, except
for:
(i)    sales of inventory and licenses or leases of intellectual property and
other assets, in each case in the ordinary course of business;
(ii)    the sale or exchange of used or obsolete equipment to the extent (y) the
proceeds of such sale are applied towards, or such equipment is exchanged for,
replacement equipment or (z) such equipment is no longer necessary for the
operations of the Borrower or its applicable Subsidiary in the ordinary course
of business;
(iii)    the sale by the Borrower and its Subsidiaries of (x) the capital stock
or all or any portion of the assets, business or properties of a Subsidiary that
is not a Significant Subsidiary; and (y) any asset or group of assets of any
Significant Subsidiary constituting less than (A) in any single transaction or
series of related transactions, fifteen percent (15%) of Consolidated Net Worth
as of the last day of the fiscal quarter ending on or immediately prior to the
date of such sale, and (B) during the term of this Agreement, in the aggregate
with all such other sales pursuant to this Section 7.4(iii)(y), thirty percent
(30%) of Consolidated Net Worth as of the end of the immediately preceding
fiscal quarter ending on or immediately prior to the date of such sale;
provided, in the case of any sale pursuant to this Section 7.4(iii) that
immediately after giving effect thereto, no Default or Event of Default would
exist; and
(iv)    the sale, lease or other disposition of assets by a Subsidiary of the
Borrower to the Borrower or to any of its Subsidiaries if, immediately after
giving effect thereto, no Default or Event of Default would exist.

63

--------------------------------------------------------------------------------




Section 7.5    Investments and Acquisitions. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, without the
written consent of the Required Lenders, purchase, own, invest in or otherwise
acquire any Capital Stock, evidence of indebtedness or other obligation or
security or any interest whatsoever in any other Person, or make or permit to
exist any loans, advances or extensions of credit to, or any investment in cash
or by delivery of property in, any other Person, or purchase or otherwise
acquire (whether in one or a series of related transactions) any portion of the
assets, business or properties of another Person (including pursuant to an
Acquisition), or create or acquire any Subsidiary, or become a partner or joint
venturer in any partnership or joint venture (collectively, “Investments”),
other than:
(xii)    Investments by the Borrower and its Subsidiaries to the extent
permitted under applicable Requirements of Law and in compliance at all times
with the: (x) all applicable insurance laws and regulations of any other
relevant jurisdictions relating to investments by an Insurance Subsidiary and
(y) the limitations set forth in the Investment Policy;
(xiii)    any Investment by the Borrower, provided (y) that during the term of
this Agreement, any such Investment pursuant to this Section 7.5(ii) does not
exceed in the aggregate with all other Investments pursuant to this Section
7.5(ii) twenty-five percent (25%) of Consolidated Net Worth as of the end of the
immediately preceding fiscal quarter ending on or immediately prior to the date
of any such Investment, and (z) that immediately after giving effect thereto, no
Default or Event of Default would exist; and
(xiv)    Permitted Acquisitions.
Section 7.6    Restricted Payments. The Borrower will not, and will not permit
or cause any of its Subsidiaries to, directly or indirectly, declare or make any
dividend payment, or make any other distribution of cash, property or assets, in
respect of any of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or purchase, redeem, retire or otherwise acquire for
value any shares of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or set aside funds for any of the foregoing, except
that:
(xiii)    the Borrower may declare and make dividend payments or other
distributions payable solely in its common stock;
(xiv)    the Borrower may declare and pay cash dividends and distributions so
long as immediately before the payment thereof, and after giving effect to the
payment thereto, no Default or Event of Default has occurred and is continuing;
(xv)    the Borrower may repurchase or otherwise redeem for value any shares of
its Capital Stock; provided that, after giving effect to any such repurchase, no
Default or Event of Default shall occur or be continuing;

64

--------------------------------------------------------------------------------




(xvi)    the Borrower and its Subsidiaries may declare and pay dividends in
respect of any Hybrid Equity Securities if, at the time of and after giving
effect to any such payment, no Default or Event of Default has occurred and is
continuing; and
(xvii)    any Subsidiary of the Borrower may declare and make dividend payments
or other distributions to the Borrower or another Subsidiary of the Borrower;
provided that no dividend payment or other distribution may be made to any
Subsidiary of the Borrower to the extent such Subsidiary has any restriction or
encumbrance on its ability to make any dividend payment or other distribution to
the Borrower.
Section 7.7    Transactions with Affiliates. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, enter into any transaction
(including, without limitation, any purchase, sale, lease or exchange of
property or the rendering of any service) with any officer, director,
stockholder or other Affiliate of the Borrower or any Subsidiary, except if (i)
the terms of the transaction are fair and reasonable, (ii) charges or fees for
services performed are reasonable, and (iii) expenses incurred and payment
received are allocated in conformity with customary insurance accounting
practices consistently; provided, however, that nothing contained in this
Section 7.7 shall prohibit transactions described on Schedule 7.7 or otherwise
expressly permitted under this Agreement.
Section 7.8    Lines of Business. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, without the written consent of the Required
Lenders (which consent will not be unreasonably withheld or delayed), engage to
any material extent in any business other than substantially the same lines of
business engaged in by it on the date hereof and businesses and activities
reasonably related thereto.
Section 7.9    Certain Amendments. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, amend, modify or change any provision of its
articles or certificate of organization or operating agreement, or the terms of
any class or series of its Capital Stock, other than in a manner that is not
reasonably likely to adversely affect the Lenders in any material respect.
Section 7.10    Limitation on Certain Restrictions. The Borrower will not, and
will not permit or cause any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any restriction
or encumbrance on the ability of any Subsidiary of the Borrower to make any
dividend payments or other distributions in respect of its Capital Stock, to
repay Indebtedness owed to the Borrower or any other Subsidiary, to make loans
or advances to the Borrower or any other Subsidiary, or to transfer any of its
assets or properties to the Borrower or any other Subsidiary, in each case other
than such restrictions or encumbrances existing under or by reason of the Credit
Documents or applicable Requirements of Law.
Section 7.11    Fiscal Year. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, change the ending date of its fiscal year to a date
other than December 31.
Section 7.12    Accounting Changes. The Borrower will not, and will not permit
or cause any of its Subsidiaries to, make or permit any material change in its
accounting policies or

65

--------------------------------------------------------------------------------




reporting practices, except as may be required or permitted by GAAP or SAP, as
the case may be.
Section 7.13    Ratings. The Borrower (i) will cause each Material Insurance
Subsidiary to maintain a Financial Strength Rating at all times and (ii) will
not permit or cause the Financial Strength Rating of any Material Insurance
Subsidiary to be lower than “A-” at any time.
ARTICLE VIII    
EVENTS OF DEFAULT
Section 8.1    Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:
(c)    The Borrower shall fail to pay (i) any principal of any Loan when due, or
(ii) any interest, any fee or any other Obligation on any Loan within five (5)
Business Days after any such amount becomes due in accordance with the terms
hereof;
(d)    The Borrower shall fail to observe, perform or comply with any condition,
covenant or agreement contained in any of Sections 2.14, 5.2, 5.3(e)(i)-(ii) or
5.4(i) or in Article VI or Article VII;
(e)    The Borrower or any of its Subsidiaries shall fail to observe, perform or
comply with any condition, covenant or agreement contained in this Agreement or
any of the other Credit Documents other than those enumerated in Sections 8.1(a)
and 8.1(b), and such failure (i) is deemed by the terms of the relevant Credit
Document to constitute an Event of Default or (ii) shall continue unremedied for
any grace period specifically applicable thereto or, if no such grace period is
applicable, for a period of thirty (30) days after the earlier of (y) the date
on which a Responsible Officer of the Borrower acquires knowledge thereof and
(z) the date on which written notice thereof is delivered by the Administrative
Agent or any Lender to the Borrower;
(f)    Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in this Agreement, any of the other Credit
Documents or in any certificate, instrument, report or other document furnished
in connection herewith or therewith or in connection with the transactions
contemplated hereby or thereby shall prove to have been false or misleading in
any material respect as of the time made, deemed made or furnished;
(g)    The Borrower or any of its Subsidiaries shall (i) fail to pay when due
(whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace period) any principal of or interest on any
Indebtedness (other than the Indebtedness incurred pursuant to this Agreement)
having an aggregate principal amount of at least $20,000,000, or (ii) fail to
observe, perform or comply with any condition, covenant or agreement contained
in any agreement or instrument evidencing or relating to any such Indebtedness,
or any other event shall occur or condition exist in respect thereof, and the
effect of such failure, event or condition is to

66

--------------------------------------------------------------------------------




cause, or permit the holder or holders of such Indebtedness (or a trustee or
agent on its or their behalf) to cause (with the giving of notice, lapse of
time, or both), the Indebtedness referred to in clause (i) to become due, or to
be prepaid, redeemed, purchased or defeased, prior to its stated maturity;
(h)    The Borrower or any of its Subsidiaries shall (i) file a voluntary
petition or commence a voluntary case seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts or any other
relief under any Debtor Relief Law or the insurance laws applicable to any
Insurance Subsidiary, (ii) consent to the institution of, or fail to controvert
in a timely and appropriate manner, any petition or case of the type described
in Section 8.1(g), (iii) apply for or consent to the appointment of or taking
possession by a custodian, trustee, receiver or similar official for or of
itself or all or a substantial part of its properties or assets, (iv) fail
generally, or admit in writing its inability, to pay its debts generally as they
become due, (v) make a general assignment for the benefit of creditors or (vi)
take any corporate action to authorize or approve any of the foregoing;
(i)    Any involuntary petition or case shall be filed or commenced against the
Borrower or any of its Subsidiaries seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under any Debtor Relief
Law or the insurance laws applicable to any Insurance Subsidiary, and such
petition or case shall continue undismissed and unstayed for a period of sixty
(60) days; or an order, judgment or decree approving or ordering any of the
foregoing shall be entered in any such proceeding;
(j)    Any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (exclusive of
amounts fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has acknowledged its liability in writing) in excess of
$20,000,000 shall be entered or filed against the Borrower or any of its
Subsidiaries or any of their respective properties and the same shall not be
dismissed, stayed or discharged for a period of thirty (30) days or in any event
later than five days prior to the date of any proposed sale thereunder;
(k)    Any ERISA Event or any other event or condition shall occur or exist with
respect to any Plan or Multiemployer Plan and, as a result thereof, together
with all other ERISA Events and other events or conditions then existing, the
Borrower and the respective ERISA Affiliates have incurred or would be
reasonably likely to incur liability to any one or more Plans or Multiemployer
Plans or to the PBGC (or to any combination thereof) that has or would be
reasonably likely to have a Material Adverse Effect;
(l)    Any one or more Licenses, permits, accreditations or authorizations of
the Borrower or any of its Subsidiaries shall be suspended, limited or
terminated or shall not be renewed, or any other action shall be taken, by any
Governmental Authority in response to any alleged failure by the Borrower or any
of its Subsidiaries to be in compliance with applicable Requirements of Law, and
such action, individually or in the aggregate, has or would be reasonably likely
to have a Material Adverse Effect;

67

--------------------------------------------------------------------------------




(m)    Any of the following shall occur: (i) any Person or group of Persons
acting in concert as a partnership or other group, shall, as a result of a
tender or exchange offer, open market purchases, privately negotiated purchases
or otherwise, have become, after the date hereof, the “beneficial owner” (within
the meaning of such term under Rule 13d-3 under the Exchange Act) of securities
of the Borrower representing 25% or more of the combined voting power of the
then outstanding securities of the Borrower ordinarily (and apart from rights
accruing under special circumstances) having the right to vote in the election
of directors; (ii) the Board of Directors of the Borrower shall cease to consist
of a majority of the individuals who constituted the Board of Directors as of
the date hereof or who shall have become a member thereof subsequent to the date
hereof after having been nominated, or otherwise approved in writing, by at
least a majority of individuals who constituted the Board of Directors of the
Borrower as of the date hereof (or their replacements approved as herein
required); or (iii) Borrower shall cease to own, directly or indirectly, 100% of
the issued and outstanding Capital Stock of any of its Significant Subsidiaries
and such Capital Stock shall be free and clear of all Liens.
Section 8.2    Remedies: Termination of Commitment, Acceleration, etc. Upon and
at any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:
(f)    Declare the Commitment to be terminated, whereupon the same shall
terminate (provided that, upon the occurrence of an Event of Default pursuant to
Sections 8.1(f) or 8.1(g), the Commitment shall automatically be terminated);
(g)    Declare all or any part of the outstanding principal amount of the Loans
to be immediately due and payable, whereupon the principal amount so declared to
be immediately due and payable, together with all interest accrued thereon and
all other amounts payable under this Agreement, the Notes and the other Credit
Documents, shall become immediately due and payable without presentment, demand,
protest, notice of intent to accelerate or other notice or legal process of any
kind, all of which are hereby knowingly and expressly waived by the Borrower;
provided that, upon the occurrence of an Event of Default pursuant to Sections
8.1(f) or 8.1(g), all of the outstanding principal amount of the Loans and all
other amounts described in this Section 8.2(b) shall automatically become
immediately due and payable without presentment, demand, protest, notice of
intent to accelerate or other notice or legal process of any kind, all of which
are hereby knowingly and expressly waived by the Borrower); and
(h)    Exercise all rights and remedies available to it under this Agreement,
the other Credit Documents and applicable law.
Section 8.3    Remedies: Set-Off. In addition to all other rights and remedies
available under the Credit Documents or applicable law or otherwise, upon and at
any time after the occurrence and during the continuance of any Event of
Default, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such

68

--------------------------------------------------------------------------------




Lender or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Credit Document to such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
any other Credit Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or any
Affiliate thereof different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and their respective
Affiliates under this Section 8.3 are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have. Notwithstanding the foregoing, this right of setoff shall
not apply to any deposits held by a Borrower or a Subsidiary as to which
deposits the Borrower or such Subsidiary is acting in a fiduciary or custodial
capacity on behalf of others. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application. Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender may setoff or apply any deposits, against
any obligation of the Borrower now or hereafter existing under this Agreement or
any other Credit Document to such Lender by the Borrower or any Subsidiary, that
are held by the Borrower or any Subsidiary in a short-term money market fund of
such Administrative Agent or Lender or any of their Affiliates, successors or
assigns.
ARTICLE IX
ADMINISTRATIVE AGENT
Section 9.1    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Credit Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article IX are solely for the benefit of the Administrative Agent and the
Lenders, and neither the Borrower nor any of its Subsidiaries shall have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” (or any other similar term) herein or in
any other Credit Document with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
under agency doctrine of any applicable law. Instead, such term is used as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
Section 9.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with

69

--------------------------------------------------------------------------------




the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
Section 9.3    Exculpatory Provisions.
(b)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(v)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(vi)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including, for the
avoidance of doubt, any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and
(vii)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any Affiliate thereof that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(c)    The Administrative Agent shall not be liable for any action taken or not
taken by it in good faith (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.5 and 8.2) or (ii)
in the absence of its own gross negligence or willful misconduct as determined
by a court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower or a Lender.
(d)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions

70

--------------------------------------------------------------------------------




set forth herein or therein or the occurrence of any Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
Section 9.4    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying in good
faith upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely in good faith upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of any Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
Section 9.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent; provided that such sub-agents are approved in advance by
the Borrower (such approval not to be unreasonably withheld or delayed). The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article IX shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. As between the Administrative Agent and the Lenders,
the Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.



71

--------------------------------------------------------------------------------




Section 9.6    Resignation of Administrative Agent.
(f)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the consent of the Borrower (not
to be unreasonably withheld or delayed; provided that no such consent shall be
required at any time when a Default or Event of Default exists) to appoint a
successor Administrative Agent, which shall be a commercial bank that (i) is
organized under the laws of the United States of America or any state thereof,
(ii) has combined capital and surplus of $500,000,000 and (ii) is “well
capitalized” under the applicable bank regulatory standard. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above and approved in advance by the Borrower (such
approval not to be unreasonably withheld or delayed); provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section 9.6.
(g)    Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this Section
9.6). The fees payable by the Borrower to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Credit Documents, the provisions of
this Article IX and Section 10.1 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Section 9.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance

72

--------------------------------------------------------------------------------




upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Credit Document or
any related agreement or any document furnished hereunder or thereunder.
Section 9.8    No Other Duties, etc. Anything herein to the contrary
notwithstanding, the Arranger shall not have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
Section 9.9    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise (i) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents, sub-agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.9 and 10.1) allowed in such
judicial proceeding and (ii) to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same. Any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments to the
Lenders, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents, sub-agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.1.
ARTICLE X
MISCELLANEOUS
Section 10.1    Expenses; Indemnity; Damage Waiver.
(d)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the

73

--------------------------------------------------------------------------------




Administrative Agent or any Lender (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Credit Documents, including its rights under this
Section 10.1, and (iii) any civil penalty or fine assessed by OFAC against, and
all reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by, the Administrative Agent or any
Lender as a result of conduct of the Borrower that violates a sanction enforced
by OFAC.
(e)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, and each Related Party of any of the foregoing persons
(each such person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, penalties, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any of
its Subsidiaries arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any actual
or alleged presence or release of Hazardous Substances on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Claim related in any way to the Borrower or any of its
Subsidiaries, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any of its Subsidiaries against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Credit
Document, if the Borrower or any of its Subsidiaries has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Notwithstanding the foregoing, amounts required to be
paid by the Borrower under this Section 10.1(b) shall not include any Taxes,
other than any Taxes that represent losses, claims or damages arising solely
from any non-Tax claim.
(f)    To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under Sections 10.1(a) or 10.1(b) to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party of the
Administrative Agent, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s proportion (based on the percentages as used in determining the
Required Lenders as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any

74

--------------------------------------------------------------------------------




such sub-agent) in connection with such capacity. The obligations of the Lenders
under this Section 10.1(c) are subject to the provisions of Section 2.3(c).
(g)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby or the transactions contemplated hereby or thereby. No
Indemnitee referred to in Section 10.1(b) shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby unless the
unintended recipient received such information through the gross negligence or
willful misconduct of such Indemnitee.
(h)    All amounts due under this Section 10.1 shall be payable by the Borrower
upon demand therefor.
Section 10.2    Governing Law; Submission to Jurisdiction; Waiver of Venue;
Service of Process.
(e)    This Agreement and the other Credit Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Credit Document (except, as to any other Credit Document, as expressly set forth
therein) shall be governed by, and construed in accordance with, the law of the
State of New York (including Sections 5-1401 and 5-1402 of the New York General
Obligations Law, but excluding all other choice of law and conflicts of law
rules).
(f)    The Borrower irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of the State of New
York sitting in New York City and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Credit Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
state court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Credit Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Credit Document
against the Borrower or its properties in the courts of any jurisdiction.
(g)    The Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Credit Document in any court referred to
in Section 10.2(b). Each of the parties hereto hereby

75

--------------------------------------------------------------------------------




irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(h)    Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 10.4. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
Section 10.3    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.3.
Section 10.4    Notices; Effectiveness; Electronic Communication.
(f)    Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:
(iv)    if to the Borrower or the Administrative Agent, to it at the address (or
facsimile number) specified for such person on Schedule 1.1; and
(v)    if to any Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.4(b) shall be effective as provided in Section 10.4(b).
(g)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II. The Administrative Agent or the

76

--------------------------------------------------------------------------------




Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communication pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and (ii)
notices or other communications posted to an internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
(h)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto (except
that each Lender need not give notice of any such change to the other Lenders in
their capacities as such).
Section 10.5    Amendments, Waivers, etc. No amendment, modification, waiver or
discharge or termination of, or consent to any departure by the Borrower from,
any provision of this Agreement or any other Credit Document shall be effective
unless in a writing signed by the Borrower and the Required Lenders (or by the
Administrative Agent at the direction or with the consent of the Required
Lenders), and then the same shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, modification, waiver, discharge, termination or consent shall:
(h)    unless agreed to by each Lender directly affected thereby, (i) reduce or
forgive the principal amount of any Loan, reduce the rate of or forgive any
interest thereon (provided that only the consent of the Required Lenders shall
be required to waive the applicability of any post-default increase in interest
rates), or reduce or forgive any fees hereunder (other than fees payable to the
Administrative Agent or the Arranger for its own account), (ii) extend the
scheduled date for the payment of any principal of or interest on any Loan, the
Termination Date or extend the time of payment of any fees hereunder (other than
fees payable to the Administrative Agent or the Arranger), or (iii) increase any
Commitment of any such Lender over the amount thereof in effect or extend the
maturity thereof (it being understood that a waiver of any Default or Event of
Default, if agreed to by the Required Lenders, or all Lenders (as may be
required hereunder with respect to such waiver), shall not constitute such an
increase);
(i)    unless agreed to by all of the Lenders, (i) reduce the percentage of the
aggregate Commitments or of the aggregate unpaid principal amount of the Loans,
or the number or percentage of Lenders, that shall be required for the Lenders
or any of them to take or approve, or direct the Administrative Agent to take,
any action hereunder or under any other Credit Document (including as set forth
in the definition of “Required Lenders”), (ii) change any other provision of
this Agreement or any of the other Credit Documents requiring, by its terms, the
consent or approval of all the Lenders for such amendment, modification, waiver,
discharge,

77

--------------------------------------------------------------------------------




termination or consent, or (iii) change or waive any provision of Section 2.15,
any other provision of this Agreement or any other Credit Document requiring pro
rata treatment of any Lenders, or this Section 10.5; and
(j)    unless agreed to by the Administrative Agent in addition to the Lenders
required as provided hereinabove to take such action, affect the respective
rights or obligations of the Administrative Agent, as applicable, hereunder or
under any of the other Credit Documents; and provided further that the Fee
Letter may only be amended or modified, and any rights thereunder waived, in a
writing signed by the parties thereto.
Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, and (ii) if the Administrative Agent and the
Borrower shall have jointly identified (each in its sole discretion) an obvious
error or omission of a technical or immaterial nature, in each case, in any
provision of the Credit Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Credit Document if the same is not objected to in writing by the Required
Lenders within five Business Days following the delivery of such amendment to
the Lenders.
Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Obligations, and
each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code supersede the unanimous consent provisions set forth herein.
Section 10.6    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.6(b), (ii) by way of
participation in accordance with the provisions of Section 10.6(d) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.6(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.6(b) and, to the extent expressly contemplated
hereby, the Related Parties of each of

78

--------------------------------------------------------------------------------




the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
(b)    Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:
(ix)    (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to the assigning
Lender or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned, and (B) in any case not
described in clause (A) above, the principal outstanding balance of the Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1,000,000, in any
case, treating assignments to two or more Approved Funds under common management
as one assignment for purposes of the minimum amounts, unless each of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);
(x)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Commitment and/or Loans assigned;
(xi)    no consent shall be required for any assignment except to the extent
required by clause (B) of Section 10.6(b)(i) and, in addition
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (y) a Default or Event of Default has
occurred and is continuing at the time of such assignment or (x) such assignment
is to a Lender, an Affiliate of a Lender primarily engaged in the business of
commercial banking or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and
(C)    the consent of the Borrower shall be required if the assignment is to an
entity whose underlying assets include “plan assets,” as defined in Section
3(42) of ERISA or Department of Labor Regulations Section 2510.3-101; provided
that

79

--------------------------------------------------------------------------------




the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof.
(xii)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment if the assignee is not a
Lender, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
(xiii)    no such assignment shall be made to the Borrower or any Affiliate or
Subsidiary thereof; and
(xiv)    no such assignment shall be made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.16(a), 2.16(b), 2.17, and 10.1 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided that, except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender. If requested by or on behalf of the assignee, the
Borrower, at its own expense, will execute and deliver to the Administrative
Agent a new Note or Notes to the order of the assignee (and, if the assigning
Lender has retained any portion of its rights and obligations hereunder, to the
order of the assigning Lender), prepared in accordance with the applicable
provisions of Section 2.4 as necessary to reflect, after giving effect to the
assignment, the Commitments and/or outstanding Loans, as the case may be, of the
assignee and (to the extent of any retained interests) the assigning Lender, in
substantially the form of Exhibit A; provided that the original Note or Notes
being replaced shall promptly be returned to the Borrower for cancellation. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6(b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.6(d).
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at its address for notices referred to in Schedule
1.1 a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment of
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose

80

--------------------------------------------------------------------------------




name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. In addition, the Administrative
Agent shall maintain on the Register information regarding the designation or
revocation or designation of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower, at any reasonable time and
from time to time upon reasonable prior notice.
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any Affiliate or Subsidiary thereof)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Credit Documents. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 10.5(a) and clauses
(i) and (ii) of Section 10.5(b) that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections
2.16(a), 2.16(b) and 2.17 (subject to the requirements and limitations therein,
including the requirements under Sections 2.17(g) and 2.17(h) (it being
understood that the documentation required under Sections 2.17(g) and 2.17(h)
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to Section
10.6(b); provided that such Participant (A) agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under Section 10.6(b) and
(B) shall not be entitled to receive any greater payment under Sections 2.16 or
2.17, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.19 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.3 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.15(b)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other Obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans, or
its other obligations under any Credit Document) to any Person except to the
extent that such disclosure is necessary to establish such Commitment, Loan, or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be

81

--------------------------------------------------------------------------------




conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act or any state laws based on the
Uniform Electronic Transactions Act.
(g)    Any Lender or Participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 10.6, disclose to the Eligible Assignee, Participant or pledgee
or proposed Eligible Assignee, Participant or pledgee any information relating
to the Borrower and its Subsidiaries furnished to it by or on behalf of any
other party hereto; provided that such Eligible Assignee, Participant or pledgee
or proposed Eligible Assignee, Participant or pledgee agrees in writing to keep
such information confidential to the same extent required of the Lenders under
Section 10.11.
Section 10.7    No Waiver. The rights and remedies of the Administrative Agent
and the Lenders expressly set forth in this Agreement and the other Credit
Documents are cumulative and in addition to, and not exclusive of, all other
rights and remedies available at law, in equity or otherwise. No failure or
delay on the part of the Administrative Agent or any Lender in exercising any
right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude other
or further exercise thereof or the exercise of any other right, power or
privilege or be construed to be a waiver of any Default or Event of Default. No
course of dealing between the Borrower, the Administrative Agent or the Lenders
or their agents or employees shall be effective to amend, modify or discharge
any provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default. No notice to or demand upon the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the right
of the Administrative Agent or any Lender to exercise any right or remedy or
take any other or further action in any circumstances without notice or demand.
Section 10.8    Survival. All representations, warranties, covenants and
agreements made by or on behalf of the Borrower in this Agreement and in the
other Credit Documents shall be considered to have been relied upon by the other
parties hereto and survive the execution and

82

--------------------------------------------------------------------------------




delivery hereof or thereof and repayment of all Loans, and shall continue in
full force and effect as long as any Obligation hereunder shall remain unpaid or
unsatisfied. In addition, notwithstanding anything herein or under applicable
law to the contrary, the provisions of this Agreement and the other Credit
Documents relating to indemnification or payment of costs and expenses,
including, without limitation, the provisions of Sections 2.16(a), 2.16(b),
2.17, and 10.1 and Article IX, shall survive the payment in full of all Loans,
the termination of the Commitments, and any termination of this Agreement or any
of the other Credit Documents or any provision hereof or thereof.
Section 10.9    Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction. Without limiting the foregoing provisions of this
Section 10.9, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.
Section 10.10    Construction. The headings of the various articles, sections
and subsections of this Agreement and the table of contents have been inserted
for convenience only and shall not in any way affect the meaning or construction
of any of the provisions hereof. Except as otherwise expressly provided herein
and in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.
Section 10.11    Confidentiality. Each of the Administrative Agent and the
Lenders agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement in writing
containing provisions substantially the same as those of this Section 10.11, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its Obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 10.11 or
(y) becomes available to the Administrative Agent, any Lender, or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower or any of its Subsidiaries or Affiliates.

83

--------------------------------------------------------------------------------




Notwithstanding the foregoing, each of the Administrative Agent and the Lenders
agree that they will not trade the securities of the Borrower based upon
non-public Information that is received by them. If the Administrative Agent or
a Lender is requested or required to disclose any Information under Sections
10.11(b) or 10.11(c), the Administrative Agent or Lender, as applicable, will,
to the extent allowed under applicable law, promptly notify Borrower in writing
of the terms and circumstances surrounding the request so that Borrower may seek
a protective order or other appropriate remedy. The Administrative Agent or
Lender, as applicable, agrees not to oppose any action by Borrower to obtain a
protective order or other appropriate remedy and shall cooperate fully with
Borrower. In the event no such protective order or other remedy is obtained, the
Administrative Agent or Lender, as applicable, will furnish only the portion
legally required. For purposes of this Section 10.11, “Information” means all
information received from the Borrower or any of its Subsidiaries relating to
the Borrower or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any Lender on a non-confidential basis prior to disclosure by the Borrower or
any of its Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section 10.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Section 10.12    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letter). Except as provided in Section 3.1, this Agreement shall
become effective upon the execution of a counterpart hereof by each of the
parties hereto and receipt by the Administrative Agent and the Borrower of
written notification (including e-mail) of such execution and authorization of
delivery thereof. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.
Section 10.13    No Fiduciary Relationship Established By Credit Documents. The
Borrower hereby acknowledges that neither the Administrative Agent nor any
Lender has any fiduciary relationship with or fiduciary duty to the Borrower or
any of its Subsidiaries arising out of or in connection with this Agreement or
any of the other Credit Documents, and the relationship between Administrative
Agent and Lenders, on one hand, and the Borrower and its Subsidiaries, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor.
Section 10.14    Disclosure of Information. The Borrower agrees and consents to
the Administrative Agent’s and the Arranger’s disclosure of information relating
to this transaction to Gold Sheets and other similar bank trade publications.
Such information will consist of deal terms and other information customarily
found in such publications.

84

--------------------------------------------------------------------------------




Section 10.15    USA Patriot Act Notice. Each Lender that is subject to the
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower or any of its Subsidiaries, which information includes
the name and address of the Borrower and its Subsidiaries and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower and its Subsidiaries in accordance with the PATRIOT Act.
Section 10.16    Termination of Existing Senior Credit Facility. The parties
acknowledge that all amounts owed by the Borrower under the Existing Senior
Credit Facility have been paid in full and that all obligations of the
Administrative Agent and the Borrower thereunder are terminated (other than
those obligations which are expressly stated in the Existing Senior Credit
Facility to survive such termination).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

































85

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.
SELECTIVE INSURANCE GROUP, INC.
By:    /s/ Dale A. Thatcher
Name:    Dale A. Thatcher
Title:    Executive Vice President and Chief     Financial Advisor
(Signatures continue on following page)






--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent and as a
Lender
By:    /s/ Grainne Pergolini
Name:    Grainne Pergolini
Title:    Portfolio Manager
(Signatures continue on following page)




--------------------------------------------------------------------------------






BRANCH BANKING AND TRUST COMPANY, as a Lender




By:    /s/ Mark Edwards
Name:    Mark Edwards
Title:    Senior Vice President






--------------------------------------------------------------------------------




EXHIBIT A




Borrower’s Taxpayer Identification No. _____________


NOTE




$_______________    ____________, 2013
Charlotte, North Carolina




FOR VALUE RECEIVED, SELECTIVE INSURANCE GROUP, INC., a New Jersey corporation
(the “Borrower”), hereby promises to pay to the order of              (the
“Lender”), at the offices of Wells Fargo Bank, National Association (the
“Administrative Agent”) located at One Wells Fargo Center, 301 South College
Street, Charlotte, North Carolina (or at such other place or places as the
Administrative Agent may designate), at the times and in the manner provided in
the Credit Agreement, dated as September 26, 2013 (as amended, modified,
restated or supplemented from time to time, the “Credit Agreement”), among the
Borrower, the Lenders from time to time parties thereto and Wells Fargo Bank,
National Association, as Administrative Agent, the principal sum of
__________________________ DOLLARS ($___________), or such lesser amount as may
constitute the unpaid principal amount of the Loans made by the Lender, under
the terms and conditions of this promissory note (this “Note”) and the Credit
Agreement. The defined terms in the Credit Agreement are used herein with the
same meaning. The Borrower also promises to pay interest on the aggregate unpaid
principal amount of this Note at the rates applicable thereto from time to time
as provided in the Credit Agreement.
This Note is one of a series of Notes referred to in the Credit Agreement and is
issued to evidence the Loans made by the Lender pursuant to the Credit
Agreement. All of the terms, conditions and covenants of the Credit Agreement
are expressly made a part of this Note by reference in the same manner and with
the same effect as if set forth herein at length, and any holder of this Note is
entitled to the benefits of and remedies provided in the Credit Agreement and
the other Credit Documents. Reference is made to the Credit Agreement for
provisions relating to the interest rate, maturity, payment, prepayment and
acceleration of this Note.
In the event of an acceleration of the maturity of this Note, this Note shall
become immediately due and payable, without presentation, demand, protest or
notice of any kind, all of which are hereby waived by the Borrower.
In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees.

A-1

--------------------------------------------------------------------------------




This Note shall be governed by and construed in accordance with the internal
laws and judicial decisions of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law, but excluding all other
choice of law and conflicts of law rules). The Borrower hereby submits to the
nonexclusive jurisdiction of the courts of the State of New York sitting in New
York City and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, although the Lender shall
not be limited to bringing an action in such courts.
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized corporate officer as of the day and year first above written.


SELECTIVE INSURANCE GROUP, INC.




By:    ________________________________


Name: ________________________________


Title:    ________________________________





A-2

--------------------------------------------------------------------------------




EXHIBIT B-1




NOTICE OF BORROWING


___________, 2013




Wells Fargo Bank, National Association,
as Administrative Agent
1525 West W.T. Harris Blvd.
Mailcode D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Ladies and Gentlemen:


The undersigned, SELECTIVE INSURANCE GROUP, INC. (the “Borrower”), refers to the
Credit Agreement, dated as of September 26, 2013, among the Borrower, certain
Lenders from time to time parties thereto, and you, as Administrative Agent for
the Lenders (as amended, modified, restated or supplemented from time to time,
the “Credit Agreement,” the terms defined therein being used herein as therein
defined), and, pursuant to Section 2.2(b) of the Credit Agreement, hereby gives
you, as Administrative Agent, irrevocable notice that the Borrower requests a
Borrowing of Loans under the Credit Agreement, and to that end sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.2(b) of the Credit Agreement:
(i)The aggregate principal amount of the Proposed Borrowing is $_______________.
(ii)The Loans comprising the Proposed Borrowing shall be initially made as [Base
Rate Loans] [LIBOR Loans].
(iii)[The initial Interest Period for the LIBOR Loans comprising the Proposed
Borrowing shall be [one/two/three/six months].]
(iv)The Proposed Borrowing is requested to be made on __________________ (the
“Borrowing Date”).
The Borrower hereby certifies that the following statements are true and correct
on and as of the date hereof and will be true on and as of the Borrowing Date:
A.Each of the representations and warranties contained in Article IV of the
Credit Agreement and in the other Credit Documents qualified as to materiality
is and will be true and correct, and each such representation and warranty not
so qualified is and will be true and correct in all material respects, in each
case on and as of each such date, with the same effect as if made on and as of
each such date, both immediately before and

B-1-1

--------------------------------------------------------------------------------




after giving effect to the Proposed Borrowing (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct in all material respects as of such date);
B.No Default or Event of Default has occurred and is continuing or would result
from the Proposed Borrowing to be made on the Borrowing Date; and
C.After giving effect to the Proposed Borrowing, the aggregate principal amount
of all Loans outstanding will not exceed the Lenders’ aggregate Commitments.


Very truly yours,


SELECTIVE INSURANCE GROUP, INC.




By:    _________________________________
Name:    _________________________________
Title:    _________________________________





B-1-2

--------------------------------------------------------------------------------




EXHIBIT B-2




NOTICE OF CONVERSION/CONTINUATION


___________, 2013




Wells Fargo Bank, National Association,
as Administrative Agent
1525 West W.T. Harris Blvd.
Mailcode D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Ladies and Gentlemen:


The undersigned, SELECTIVE INSURANCE GROUP, INC. (the “Borrower”), refers to the
Credit Agreement, dated as of September 26, 2013, among the Borrower, certain
Lenders from time to time parties thereto, and you, as Administrative Agent for
the Lenders (as amended, modified, restated or supplemented from time to time,
the “Credit Agreement,” the terms defined therein being used herein as therein
defined), and, pursuant to Section 2.11(b) of the Credit Agreement, hereby gives
you, as Administrative Agent, irrevocable notice that the Borrower requests a
[conversion] [continuation] of Loans under the Credit Agreement, and to that end
sets forth below the information relating to such [conversion] [continuation]
(the “Proposed [Conversion] [Continuation]”) as required by Section 2.11(b) of
the Credit Agreement:
(i)The Proposed [Conversion] [Continuation] is requested to be made on
_______________.
(ii)The Proposed [Conversion] [Continuation] involves $____________ in aggregate
principal amount of Loans made pursuant to a Borrowing on ________________,
which Loans are presently maintained as [Base Rate] [LIBOR] Loans and are
proposed hereby to be [converted into Base Rate Loans] [converted into LIBOR
Loans] [continued as LIBOR Loans].
(iii)[The initial Interest Period for the Loans being [converted into]
[continued as] LIBOR Loans pursuant to the Proposed [Conversion] [Continuation]
shall be [one/two/three/six months].]
The Borrower hereby certifies that the following statement is true both on and
as of the date hereof and on and as of the effective date of the Proposed
[Conversion] [Continuation]: no Default or Event of Default has or will have
occurred and is continuing or would result from the Proposed [Conversion]
[Continuation].



B-2-1

--------------------------------------------------------------------------------






Very truly yours,


SELECTIVE INSURANCE GROUP, INC.




By:    _________________________________
Name:    _________________________________
Title:    _________________________________



B-2-2

--------------------------------------------------------------------------------




EXHIBIT C


COMPLIANCE CERTIFICATE
THIS COMPLIANCE CERTIFICATE (this “Certificate”) is delivered pursuant to the
Credit Agreement, dated as of September 26, 2013 (the “Credit Agreement”), among
Selective Insurance Group, Inc., a New Jersey corporation (the “Borrower”), the
Lenders from time to time parties thereto, and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders. Capitalized terms used
herein without definition shall have the meanings given to such terms in the
Credit Agreement.
The undersigned hereby certifies that:
1.He is a duly elected Financial Officer of the Borrower.
2.Enclosed with this Certificate are copies of the financial statements of the
Borrower and its Subsidiaries as of _____________, and for the [________-month
period] [year] then ended, required to be delivered under Section
[5.1(a)][5.1(b)] of the Credit Agreement. Such financial statements have been
prepared in accordance with GAAP [(subject to the absence of notes required by
GAAP and subject to normal year-end adjustments)] and present fairly in all
material respects the financial condition of the Borrower and its Subsidiaries
on a consolidated basis as of the date indicated and the results of operation of
the Borrower and its Subsidiaries on a consolidated basis for the period covered
thereby.
3.The undersigned has reviewed the terms of the Credit Agreement and has made,
or caused to be made under the supervision of the undersigned, a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by such financial statements.
4.The examination described in paragraph 3 above did not disclose, and the
undersigned has no knowledge of the existence of, any Default or Event of
Default during or at the end of the accounting period covered by such financial
statements or as of the date of this Certificate. [, except as set forth below.
Describe here or in a separate attachment any exceptions to paragraph 4 above by
listing, in reasonable detail, the nature of the Default or Event of Default,
the period during which it existed and the action that the Borrower has taken or
proposes to take with respect thereto.]
5.Attached to this Certificate as Attachment A is a covenant compliance
worksheet reflecting the computation of the financial covenants set forth in
Article VI of the Credit Agreement as of the last day of and for the period
covered by the financial statements enclosed herewith.

C-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the _______ day of _____________, ____.




SELECTIVE INSURANCE GROUP, INC.




By:    ___________________________________
Name:    ___________________________________
Title:    ___________________________________



C-2

--------------------------------------------------------------------------------




ATTACHMENT A


COVENANT COMPLIANCE WORKSHEET




A.Minimum Consolidated Net Worth
(Section 6.1 of the Credit Agreement)
(1
)
Base for calculating Consolidated Net Worth:
 
$$769,000,000
(2
)
(a)    Consolidated Net Income for each fiscal quarter (if positive) beginning
with the fiscal quarter ending after the Closing Date:
$____________
 
 
(b)    Net income adjustment:
   Multiply Line 2(a) by 50%
 
$____________
(3
)
(a)    Aggregate increases in shareholders’ equity of the Borrower by reason of
the issuance or sale of Capital Stock of the Borrower or any Subsidiary or other
capital contributions realized or received after the Closing Date.
$____________
 
 
(b)    Equity securities adjustment:
   Multiply Line 3(a) by 50%
 
$____________
(4
)
Minimum Consolidated Net Worth as of the date of determination:
Add Lines 1, 2(b) and 3(b)
 
$____________
(5
)
Consolidated shareholders’ equity of the Borrower and its Subsidiaries as of the
date of determination, determined in accordance with GAAP, excluding any
Disqualified Capital Stock (except to the extent deducted in determining such
consolidated shareholders’ equity)
 
$____________




C-3

--------------------------------------------------------------------------------






B.Maximum Consolidated Debt to Total Capitalization
(Section 6.2 of the Credit Agreement)
(1
)
Indebtedness as of the date of determination, determined on a consolidated basis
in accordance with GAAP:
 
 
 
(c)    All indebtedness and obligations for borrowed money or in respect of
loans or advances of any kind
$____________
 
 
(d)    All obligations evidenced by notes, bonds, debentures or similar
instruments
$____________
 
 
(e)    All reimbursement obligations with respect to surety bonds, letters of
credit and bankers’ acceptances (in each case, whether or not drawn or matured
and in the stated amount thereof)
$____________
 
 
(f)    All obligations to pay the deferred purchase price of property or
services (other than obligations with respect to undrawn capital commitments
with respect to Borrower’s or any of its Subsidiaries’ limited partnership
interest funds organized primarily for the purpose of making equity or debt
investments in one or more portfolio companies)
$____________
 
 
(g)    All indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired
$____________
 
 
(h)    All Capital Lease Obligations
$____________
 
 
(i)    All Disqualified Capital Stock issued, with the amount of Indebtedness
represented by such Disqualified Capital Stock being equal to the greater of its
voluntary or involuntary liquidation preference and its maximum fixed repurchase
price, but excluding accrued dividends, if any (for purposes hereof, the
“maximum fixed repurchase price” of any Disqualified Capital Stock that does not
have a fixed repurchase price shall be calculated in accordance with the terms
of such Disqualified Capital Stock as if such Disqualified Capital Stock were
purchased on any date on which Indebtedness shall be required to be determined
pursuant to the Credit Agreement, and if such price is based upon, or measured
by, the fair market value of such Disqualified Capital Stock, such fair market
value shall be determined reasonably and in good faith by the board of directors
or other governing body of the issuer of such Disqualified Capital Stock)
$____________
 
 
(j)    The net termination obligations under any Hedge Agreements, calculated as
of any date as if such agreement or arrangement were terminated as of such date


$____________
 
 
(k)    All Contingent Obligations
$____________
 


C-4

--------------------------------------------------------------------------------




 
(l)    All indebtedness referred to in clauses (a) through (i) above secured by
any Lien on any property or asset owned or held regardless of whether the
indebtedness secured thereby shall have been assumed by the Borrower or is
nonrecourse to the credit of the Borrower
$____________
 
 
(m)    Total Indebtedness as of the date of determination: 
Add Lines 1(a) through 1(j) 
 
$____________
(2
)
Exclusions from Consolidated Indebtedness:
 
 
 
(c)    Reimbursement obligations in respect of any letters of credit issued for
the benefit of any Insurance Subsidiary or the Borrower in the ordinary course
of its business, but only in each case to the extent such letters of credit (A)
are not drawn upon and (B) are collateralized by cash or Cash Equivalents
$____________
 
 
(d)    Surplus notes or intercompany loans issued for the benefit of any
Insurance Subsidiary or the Borrower in the ordinary course of its business;
provided that, notwithstanding the foregoing, FHLB Indebtedness shall be
included in Consolidated Indebtedness
$____________
 
 
(e)    Obligations of the Borrower or any of its Subsidiaries under any Hybrid
Equity Securities to the extent that the total book value of such Hybrid Equity
Securities does not exceed 15% of Consolidated Total Capital
$____________
 
 
(f)    Aggregate Exclusions:
Add Lines 2(a) through 2(c)
 
($___________)
(3
)
Consolidated Indebtedness as of the date of determination:
Subtract Line 2(d) from Line 1(k)
 
$____________
(4
)
Consolidated Total Capital as of the date of determination:
 
 
 
(a)    Consolidated Net Worth
$____________
 
 
(b)    Consolidated Indebtedness (but excluding any Hybrid Equity Securities)


$____________
 
 
(c)    Obligations of the Borrower and its Subsidiaries under any Hybrid Equity
Securities


$____________
 
 
(d)    Consolidated Total Capital 
Add Lines 4(a) through 4(c)
 
$____________
(5
)
Consolidated Indebtedness to Consolidated Total Capital: 
Divide Line 3 by Line 4(d)
 
____________
(6
)
Required ratio of Consolidated Indebtedness to Consolidated Total Capital
(Section 6.2 of the Credit Agreement)
 
0.35 : 1.0


C-5

--------------------------------------------------------------------------------




C.Minimum Combined Statutory Surplus
(Section 6.3 of the Credit Agreement)
(1
)
Statutory Surplus of each Insurance Subsidiary (i.e., total amount shown as
“surplus as regards policyholders” on line 35, page 3, column 1 of the Annual
Statement of each such Insurance Subsidiary)
 
 
 
(a)    Selective Insurance Company of America
$____________
 
 
(b)    Selective Way Insurance Company
$____________
 
 
(c)    Selective Auto Insurance Company of New Jersey
$____________
 
 
(d)    Selective Insurance Company of South Carolina
$____________
 
 
(e)    Selective Insurance Company of the Southeast
$____________
 
 
(f)    Selective Insurance Company of New York
$____________
 
 
(g)    Selective Insurance Company of New England
$____________
 
 
(h)    Mesa Underwriters Specialty Insurance Company
$____________
 
 
(i)    Selective Casualty Insurance Company
$____________
 
 
(j)    Selective Fire and Casualty Insurance Company
$____________
 
 
(k)    Eliminations
($___________)
 
(2
)
Combined Statutory Surplus: 
Add Lines 1(a) through 1(k)
 
$___________
(3
)
Required Combined Statutory Surplus (Section 6.3 of the Credit Agreement)
 
$750,000,000.00





Eliminations (detail):







C-6

--------------------------------------------------------------------------------




EXHIBIT D


FORM OF ASSIGNMENT AND ASSUMPTION
THIS ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.    Assignor:        ______________________________


2.    Assignee:        ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]


3.    Borrower:        Selective Insurance Group, Inc.


4.    Administrative Agent:     Wells Fargo Bank, National Association, as the
Administrative Agent under the Credit Agreement.


1 Select as applicable.



D-1

--------------------------------------------------------------------------------






5.    Credit Agreement:    Credit Agreement, dated as of September 26, 2013 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among the Borrower, certain lenders from time to time parties
thereto (the “Lenders”), and Wells Fargo Bank, National Association, as
Administrative Agent for the Lenders.


6.    Assigned Interest:


Aggregate Amount of Commitment /
Loans3
Amount of Commitment /
Loan Assigned2
Percentage Assigned of Commitment / Loan3
$
$
   %
$
$
   %
$
$
   %



[7.    Trade Date:        ______________]4 


8.    Effective Date:    ______________ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


 








































2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3 Set forth, to at least 9 decimals, as a percentage of the Commitment / Loans
of all Lenders thereunder.
4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

D-2

--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR:


[NAME OF ASSIGNOR]




By:    _________________________________
Name:    _________________________________
Title:    _________________________________




ASSIGNEE:


[NAME OF ASSIGNEE]




By:    _________________________________
Name:    _________________________________
Title:    _________________________________




[Consented to and]5 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By:    _________________________________
Name:    _________________________________
Title:    _________________________________


[Consented to:]6 


SELECTIVE INSURANCE GROUP, INC.
as Borrower




By:    _________________________________
Name:    _________________________________
Title:    _________________________________


5 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
6 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



D-3

--------------------------------------------------------------------------------




ANNEX 1 to Assignment and Assumption




Credit Agreement, dated as of September 26, 2013, among Selective Insurance
Group, Inc., as Borrower, certain Lenders from time to time parties thereto, and
Wells Fargo Bank, National Association, as Administrative Agent to the Lenders


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, including without limitation the documentation
described in Section 2.17 of the Credit Agreement, duly completed and executed
by the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms

D-4

--------------------------------------------------------------------------------




all of the obligations that by the terms of the Credit Documents are required to
be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic submission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the laws
of the State of New York (including Sections 5-1401 and 5-1402 of the New York
General Obligations Law, but excluding all other choice of law and conflicts of
law rules).





D-5

--------------------------------------------------------------------------------




EXHIBIT E




FORM OF LENDER JOINDER AGREEMENT




THIS LENDER JOINDER AGREEMENT (this “Lender Joinder Agreement”) is made this
____ day of ___________, 20__, by __________________, a _________________ (the
“New Lender”). Reference is made to the Credit Agreement, dated as of September
26, 2013, among Selective Insurance Group, Inc., a corporation organized under
the laws of New Jersey (the “Borrower”), the Lenders named therein and Wells
Fargo Bank, National Association, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”) (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement”). Terms defined in the
Credit Agreement are, unless otherwise defined herein or the context otherwise
requires, used herein as defined therein.
The New Lender hereby agrees as follows:
1.    Lender Joinder Agreement. Subject to the terms and conditions hereof and
of the Credit Agreement, the New Lender hereby agrees to become a Lender under
the Credit Agreement with a Commitment of _______________ Dollars ($__________).
After giving effect to this Lender Joinder Agreement and the adjustments
required under Section 2.20(d) of the Credit Agreement, the New Lender’s
Commitment and the Loans assigned to the New Lender will be as set forth in
Item 4 of Annex I attached hereto. The New Lender agrees that all references in
the Credit Documents to “Lender” or “Lenders” include the New Lender.


2.    New Lender Representations. The New Lender (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements of the Borrower delivered to the Administrative Agent pursuant to the
Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Lender Joinder Agreement, (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, (iii) appoints and authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf under the Credit Documents, and to
exercise such powers and to perform such duties, as are specifically delegated
to or required of the Administrative Agent by the terms thereof, together with
such other powers as are reasonably incidental thereto, (iv) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a Lender,
(v) specifies as its address for payments and notices the office set forth
beneath its name on its signature page hereto and (vi) agrees to furnish no
later than the Effective Date (as defined below) any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, including
without limitation the documentation described in Section 2.17 of the Credit
Agreement, duly completed and executed by the New Lender.

E-1

--------------------------------------------------------------------------------






3.    Effective Date. Following the execution of this Lender Joinder Agreement
by the New Lender, an executed original hereof, together with all attachments
hereto, shall be delivered to the Administrative Agent. The effective date of
this Lender Joinder Agreement (the “Effective Date”) shall be the date of
execution hereof by the Borrower, the Administrative Agent and the New Lender.
As of the Effective Date, the Lender shall be a party to the Credit Agreement
and, to the extent provided in this Lender Joinder Agreement, shall have the
rights and obligations of a Lender thereunder and under the other Credit
Documents.


4.    Governing Law. This Lender Joinder Agreement shall be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).


5.    Entire Agreement. This Lender Joinder Agreement, together with the Credit
Agreement and the other Credit Documents, embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings of the parties, verbal or written, relating to the subject matter
hereof. Except as expressly modified herein, the Credit Documents, as amended,
are and remain in full force and effect.


6.    Successors and Assigns. This Lender Joinder Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their successors
and assigns.


7.    Counterparts. This Lender Joinder Agreement may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which, when so executed and delivered, shall be an original, but all of which
shall together constitute one and the same instrument.






[signatures on following page]

E-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Lender Joinder Agreement to be
executed by their duly authorized officers as of the date first above written.


[Insert Name of New Lender]




By:    ______________________________
Name: _____________________________
Title:    ______________________________




Accepted this ___ day of
_____________, 20___:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent




By:    ______________________________
Name: _____________________________
Title:    ______________________________




Consented and agreed to:


SELECTIVE INSURANCE GROUP, INC.




By:    _________________________________
Name: _________________________________
Title:    _________________________________





E-3

--------------------------------------------------------------------------------




ANNEX I


1.    Borrower: Selective Insurance Group, Inc.


2.    Name and Date of Credit Agreement:


Credit Agreement, dated as of September 26, 2013, among Selective Insurance
Group, Inc., certain Lenders from time to time parties thereto, and Wells Fargo
Bank, National Association, as Administrative Agent.


3.    Date of Lender Joinder Agreement: ___________, 20___


4.
Amounts (as of date of adjustment pursuant to Section 2.20(d) of the Credit
Agreement):



Aggregate Amount of Commitment /
Loans for all Lenders under Agreement
Amount of Commitment /
Loans Assigned
Percentage Assigned of Commitment /
Loans
$
$
   %





5.    Addresses for Payments and Notices:


New Lender:        For Funding/Notices:
__________________________
__________________________
__________________________
__________________________
__________________________
Telecopy: (___) ________
Reference

E-4

--------------------------------------------------------------------------------






For Payments:
__________________________
__________________________
__________________________
__________________________
__________________________
Telecopy: (___) ________
Reference:




6.    Effective Date: _______________, ______ (in accordance with Section 3).





E-5

--------------------------------------------------------------------------------




EXHIBIT F-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement dated as of September 26, 2013, among
Selective Insurance Group, Inc., a corporation organized under the laws of New
Jersey (the “Borrower”), the Lenders defined therein, and Wells Fargo Bank,
National Association, as administrative agent (the “Administrative Agent”) for
the Lenders (as amended, restated, modified or supplemented from time to time,
the “Credit Agreement”). Terms defined in the Credit Agreement are, unless
otherwise defined herein or the context otherwise requires, used herein as
defined therein.
Pursuant to the provisions of Section 2.17(g)(i)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Administrative
Agent and the Borrower, and (2) the undersigned shall have at all times
furnished the Administrative Agent and the Borrower with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
[NAME OF LENDER]
By:     
Name:
Title:
Date: ________ __, 20[ ]

F-1

--------------------------------------------------------------------------------




EXHIBIT F-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement dated as of September 26, 2013, among
Selective Insurance Group, Inc., a corporation organized under the laws of New
Jersey (the “Borrower”), the Lenders defined therein, and Wells Fargo Bank,
National Association, as administrative agent (the “Administrative Agent”) for
the Lenders (as amended, restated, modified or supplemented from time to time,
the “Credit Agreement”). Terms defined in the Credit Agreement are, unless
otherwise defined herein or the context otherwise requires, used herein as
defined therein.
Pursuant to the provisions of Section 2.17(g)(i)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By:     
Name:
Title:
Date: ________ __, 20[ ]

F-2

--------------------------------------------------------------------------------




EXHIBIT F-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement dated as of September 26, 2013, among
Selective Insurance Group, Inc., a corporation organized under the laws of New
Jersey (the “Borrower”), the Lenders defined therein, and Wells Fargo Bank,
National Association, as administrative agent (the “Administrative Agent”) for
the Lenders (as amended, restated, modified or supplemented from time to time,
the “Credit Agreement”). Terms defined in the Credit Agreement are, unless
otherwise defined herein or the context otherwise requires, used herein as
defined therein.
Pursuant to the provisions of Section 2.17(g)(i)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By:     
Name:
Title:
Date: ________ __, 20[ ]



F-3

--------------------------------------------------------------------------------




EXHIBIT F-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to the Credit Agreement dated as of September 26, 2013, among
Selective Insurance Group, Inc., a corporation organized under the laws of New
Jersey (the “Borrower”), the Lenders defined therein, and Wells Fargo Bank,
National Association, as administrative agent (the “Administrative Agent”) for
the Lenders (as amended, restated, modified or supplemented from time to time,
the “Credit Agreement”). Terms defined in the Credit Agreement are, unless
otherwise defined herein or the context otherwise requires, used herein as
defined therein.
Pursuant to the provisions of Section 2.17(g)(i)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Credit Document, neither the undersigned nor any
of its direct or indirect partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Administrative Agent and the Borrower, and (2) the
undersigned shall have at all times furnished the Administrative Agent and the
Borrower with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
[NAME OF LENDER]
By:     
Name:
Title:
Date: ________ __, 20[ ]

F-4